Exhibit 10.1
EXECUTION VERSION
 
 
CREDIT AGREEMENT
Dated as of June 10, 2009
among
THE GREENBRIER COMPANIES, INC.,
as the Borrower,
WL ROSS & CO. LLC,
as Administrative Agent,
and
The Other Parties Hereto
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
ARTICLE I
     DEFINITIONS AND ACCOUNTING TERMS     1  
1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     25  
1.03
  Accounting Terms     25  
1.04
  Times of Day     26  
ARTICLE II
     THE COMMITMENTS     26  
2.01
  Loan     26  
2.02
  Borrowings, Conversions and Continuations of Loans     26  
2.03
  Prepayments     27  
2.04
  Repayment     29  
2.05
  Interest     29  
2.06
  Fees     30  
2.07
  Computation of Interest and Fees     30  
2.08
  Evidence of Debt     30  
2.09
  Payments Generally; Administrative Agent’s Clawback     30  
2.10
  Sharing of Payments     31  
2.11
  Additional Commitments     32  
2.12
  Reduction of Loans to pay Warrant Exercise Price     33  
ARTICLE III
     TAXES, YIELD PROTECTION AND ILLEGALITY     33  
3.01
  Taxes     33  
3.02
  Illegality     36  
3.03
  Inability to Determine Rates     36  
3.04
  Increased Costs     37  
3.05
  Compensation for Losses     38  
3.06
  Mitigation Obligations; Replacement of Holders     39  
3.07
  Survival     39  
ARTICLE IV
     CONDITIONS PRECEDENT     39  
4.01
  Conditions     39  
ARTICLE V
     REPRESENTATIONS AND WARRANTIES     42  
5.01
  Existence, Qualification and Power; Compliance With Laws     42  

-i- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
5.02
  Authorization; No Contravention     42  
5.03
  Governmental Authorization; Other Consents     43  
5.04
  Binding Effect     43  
5.05
  Financial Statements; No Material Adverse Effect; No Internal Control Event  
  43  
5.06
  Litigation     44  
5.07
  No Default     44  
5.08
  Ownership of Property; Liens     44  
5.09
  Environmental Compliance     44  
5.10
  Insurance     44  
5.11
  Taxes     45  
5.12
  ERISA Compliance     45  
5.13
  Subsidiaries; Equity Interests     45  
5.14
  Margin Regulations; Investment Company Act     46  
5.15
  Disclosure     46  
5.16
  Compliance With Laws     47  
5.17
  Intellectual Property; Licenses, Etc.     47  
5.18
  Deposit Accounts     47  
5.19
  No Liens     47  
5.20
  Solvency     47  
ARTICLE VI
     AFFIRMATIVE COVENANTS     48  
6.01
  Financial Statements     48  
6.02
  Certificates; Other Information     49  
6.03
  Notices     51  
6.04
  Payment of Obligations     52  
6.05
  Preservation of Existence, Etc.     52  
6.06
  Maintenance of Properties     52  
6.07
  Maintenance of Insurance     53  
6.08
  Compliance with Laws     53  
6.09
  Books and Records     53  

-ii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
6.10
  Inspection Rights     54  
6.11
  Use of Proceeds     54  
6.12
  Additional Subsidiary Guarantors     54  
6.13
  Pledged Assets     55  
6.14
  Deposit Accounts     55  
6.15
  Post-Closing Covenants     56  
6.16
  Gunderson Rail Services     56  
6.17
  Gunderson Rail Services     56  
ARTICLE VII
     NEGATIVE COVENANTS     56  
7.01
  Liens     56  
7.02
  Investments     58  
7.03
  Indebtedness     59  
7.04
  Fundamental Changes     61  
7.05
  Dispositions     61  
7.06
  Restricted Payments     63  
7.07
  Change in Nature of Business     64  
7.08
  Transactions with Affiliates     65  
7.09
  Burdensome Agreements     65  
7.10
  Use of Proceeds     66  
7.11
  Capital Expenditures     66  
7.12
  GIMSA Loan     66  
7.13
  Limitations on Certain Payments by GIMSA US     67  
ARTICLE VIII
     EVENTS OF DEFAULT AND REMEDIES     67  
8.01
  Events of Default     67  
8.02
  Remedies Upon Event of Default     69  
8.03
  Application of Funds     70  
ARTICLE IX
     ADMINISTRATIVE AGENT     71  
9.01
  Appointment and Authority     71  
9.02
  Rights As A Holder     71  
9.03
  Exculpatory Provisions     71  

-iii- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
9.04
  Reliance By Administrative Agent     72  
9.05
  Delegation of Duties     72  
9.06
  Resignation of Administrative Agent     73  
9.07
  Non-Reliance on Administrative Agent and Other Holders     73  
9.08
  Administrative Agent May File Proofs of Claim     73  
9.09
  Collateral and Guaranty Matters     74  
ARTICLE X
     MISCELLANEOUS     75  
10.01
  Amendments, Etc.     75  
10.02
  Notices; Effectiveness; Electronic Communication     76  
10.03
  No Waiver; Cumulative Remedies     77  
10.04
  Expenses; Indemnity; Damage Waiver     78  
10.05
  Payments Set Aside     79  
10.06
  Successors and Assigns     80  
10.07
  Treatment of Certain Information; Confidentiality     83  
10.08
  Right of Setoff     84  
10.09
  Interest Rate Limitation     84  
10.10
  Counterparts; Integration; Effectiveness     84  
10.11
  Original Issue Discount     85  
10.12
  Survival of Representations and Warranties     85  
10.13
  Severability     85  
10.14
  Replacement of Holders     86  
10.15
  GOVERNING LAW; JURISDICTION; ETC.     87  
10.16
  WAIVER OF JURY TRIAL     88  
10.17
  USA Patriot Act Notice     88  
10.18
  No Advisory or Fiduciary Responsibility     88  
10.19
  Acknowledgments     89             SCHEDULES        
 
           
2.01
  Commitments and Applicable Percentages        
6.15
  Post-Closing Covenants        
10.02
  Administrative Agent’s Office; Certain Addresses for Notices Disclosure
Schedule        

-iv- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
 Page 

     
 
    EXHIBITS
 
   
A
  Form of Notice
B
  Form of Note
C
  Form of Compliance Certificate
D
  Investor Rights and Restrictions Agreement
E
  Form of Assignment and Assumption
F
  Subsidiary Guaranty
G-1
  Opinion of Tonkon Torp LLP
G-2
  Opinion of Wilson Sonsini Goodrich & Rosati
H
  Form of Borrowing Base Certificate
I
  Security Agreement
J
  Pledge Agreement
K
  Warrant Agreement
L
  Form of Perfection Certificate
M
  Closing Checklist

-v- 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This Credit Agreement (“Agreement”) is entered into as of June 10, 2009, among
The Greenbrier Companies, Inc., an Oregon corporation (the “Borrower”), WLR
Recovery Fund IV, L.P. a Delaware limited partnership (“Recovery Fund”), and WLR
IV Parallel ESC, L.P., a Delaware limited partnership (“Parallel Fund” and,
together with WLR Recovery Fund and their respective successors and permitted
assigns, “WLR”), the other Holders from time to time party hereto, and WL Ross &
Co. LLC, as Administrative Agent.
INTRODUCTORY STATEMENT
          The Borrower has requested that each of Recovery Fund and Parallel
Fund purchase the Notes (as defined below) evidencing the Loan (as defined
below) and the Warrants (as defined below), and each of Recovery Fund and
Parallel Fund is willing to do so on the terms and conditions set forth herein
and in the Warrant Agreement. In order to induce WLR to enter into this
Agreement, the Borrower has agreed to enter into the Warrant Agreement (as
defined below) pursuant to which it shall issue and deliver warrant certificates
evidencing Warrants (as defined below) to purchase shares of the Borrower’s
common stock, no par value.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms.
          As used in this Agreement, the following terms shall have the meanings
set forth below:
          “Account” has the meaning provided in the Uniform Commercial Code.
          “Administrative Agent” means WL Ross & Co. LLC, acting as
administrative agent under any of the Loan Documents, or any successor agent.
          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 10.02, or such
other address or account as the Administrative Agent may from time to time
notify the Borrower and the Holders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For purposes
hereof, none of Wilbur L. Ross, WL Ross & Co.

 



--------------------------------------------------------------------------------



 



or their respective Affiliates shall be deemed an Affiliate of the Loan Parties
and their respective Affiliates.
          “Aggregate Commitments” means the Commitments of WLR and all other
Holders. The initial amount of the Aggregate Commitments in effect on the
Closing Date is $75,000,000.
          “Agreement” means this Credit Agreement.
          “Applicable Margin” means 3.50%.
          “Applicable Percentage” means, at any time, with respect to a
Commitment at such time, the percentage (carried out to the ninth decimal place)
of the Aggregate Commitments represented by such Commitment at such time;
provided that if the commitments have been terminated, then such Applicable
Percentage shall be determined based on the Applicable Percentage of such Person
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage is set forth on Schedule 2.01 or in the Assignment
and Assumption (or other document contemplated by this Agreement) pursuant to
which an Assignee becomes a party hereto, as applicable.
          “Appraisal” means the appraisal by American Appraisal Associates, Inc.
of certain property, plant and equipment of the Borrower and its Subsidiaries
prepared in or about June 2009 in connection with the goodwill impairment
testing provisions of Statement of Financial Accounting Standards No. 142,
“Goodwill and Other Intangible Assets”.
          “Assignee” means each Person that becomes a party to this Agreement
pursuant to Section 10.06 and its permitted successors and assigns.
          “Approved Fund” means any Fund that is administered or managed by
(a) a Holder, (b) an Affiliate of a Holder or (c) an entity or an Affiliate of
an entity that administers or manages a Holder.
          “Assignment and Assumption” means an assignment and assumption entered
into by the parties thereto (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
          “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
in each case (a) and (b) if such lease were accounted for as a capital lease.
          “Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended August 31,
2008, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

-2-



--------------------------------------------------------------------------------



 



          “Base Rate” means a rate per annum equal to the highest of the
following: (a) the rate last quoted by The Wall Street Journal as the “base rate
on corporate loans posted by at least 70% of the ten largest United States
banks” in the United States (or similar rate quoted by The Wall Street Journal)
or, if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the FRB in Federal Reserve Statistical Release H.15
(519) (Selected Interest Rates) as the “bank prime loan” rate, or if such rate
is no longer quoted therein, any similar rate quoted therein (as determined by
the Administrative Agent in its reasonable credit judgment) or any similar
release by the FRB (as determined by the Administrative Agent its reasonable
credit judgment); (b) the sum of (x) the Federal Funds Rate, plus (y) 0.5% per
annum, and (c) the sum of (x) the Eurocurrency Rate for an Interest Period of
three months, plus (y) 1.0%.
          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.
          “Borrower” has the meaning specified in the introductory paragraph
hereto.
          “Borrower Materials” has the meaning specified in Section 6.02.
          “Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type, and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Holders pursuant to Section 2.01.
          “Borrowing Base” means, as of any date of determination, with respect
to the assets of the Rail Services Business Subsidiaries, the sum of (i) 80% of
the Dollar amount of Eligible Accounts, (ii) 40% of the Dollar amount of
Eligible Inventory, and (iii) 30% of the Dollar amount of Eligible Property,
Plant and Equipment.
          “Borrowing Base Certificate” means a certificate in a form attached as
Exhibit H or other form reasonably acceptable to the Administrative Agent, which
calculates the Borrowing Base as of any date of determination.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located,
and, if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan, any fundings, disbursements, settlements and payments in respect of any
such Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to
this Agreement in respect of any such Eurocurrency Rate Loan, means any such day
on which dealings in deposits in Dollars are conducted by and between banks in
the London interbank eurodollar market.
          “Casualty Event” means any casualty or other insured damage to, or any
condemnation or other taking (including by any Governmental Authority) of, any
property of any Rail Services Business Subsidiary, including any taking of all
or any part of any real property of any such person or any part thereof, in or
by condemnation or other eminent domain proceedings pursuant to any law, or by
reason of the temporary requisition of the use or occupancy of all or any part
of any real property of any such person or any part thereof by any Governmental
Authority, or any settlement in lieu thereof.

-3-



--------------------------------------------------------------------------------



 



          “Ceiling” means, as of any date of determination, the amount that is
the lesser of (a) the Aggregate Commitments and (b) the Borrowing Base (as
reflected in the Borrowing Base Certificate most recently delivered to the
Administrative Agent) plus the value of any Collateral that has been pledged to
the Administrative Agent in accordance with Section 2.03(b).
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
Law, (b) any change in any Law or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.
          “Change of Control” means an event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Excluded Affiliates, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); (b) during any period of 24
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or
(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, Control over the management or
policies of the Borrower.
          “Closing Checklist” means the Closing Checklist with respect to this
Agreement in the form of Exhibit M.
          “Closing Date” means June 10, 2009.
          “Code” means the Internal Revenue Code of 1986.

-4-



--------------------------------------------------------------------------------



 



          “Collateral” means any and all assets and rights and interests in or
to property of the Loan Parties, whether tangible or intangible, in which a Lien
is granted or purported to be granted pursuant to the Loan Documents to secure
any of the Obligations.
          “Commitment” means, as to Recovery Fund and Parallel Fund or any other
Holder, its obligation to make Loans to the Borrower pursuant to Section 2.01.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit C.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Controlled Deposit Account” means a deposit account over which the
Administrative Agent has control pursuant to a deposit account control
agreement, in form and substance reasonably acceptable to Administrative Agent,
to be executed by the institution maintaining such deposit account for a Rail
Services Business Subsidiary, in favor of Administrative Agent, for the benefit
of Holders, as security for the Obligations.
          “Convertible Note Indenture” means that certain Indenture dated, as of
May 22, 2006, among the Borrower, the guarantors party thereto and U.S. Bank
National Association, as trustee, relating to the Borrower’s 2.375% Convertible
Senior Notes due 2026.
          “Credit Facility” means one or more other financing arrangements
(including credit facilities, indentures or note purchase agreements and
including the Existing Revolving Credit Facility) providing for revolving credit
loans, term loans, letters of credit or other long-term indebtedness, together
with the documents related thereto (including, without limitation, any notes,
guarantee agreements and security documents), in each case as such agreements
may be amended (including any amendment and restatement thereof), supplemented
or otherwise modified from time to time, including any agreement extending the
maturity of, or Refinancing (including increasing the amount of available
borrowings thereunder pursuant to incremental facilities or otherwise or adding
Subsidiaries of the Borrower not otherwise guarantors thereunder) all or any
portion of the Indebtedness under any such agreement or any successor or
replacement agreement and whether by the same or any other agent, lender or
group of lenders and whether or not increasing the amount of Indebtedness that
may be incurred thereunder.
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions within the United States from time to time in effect
and affecting the rights of creditors generally.

-5-



--------------------------------------------------------------------------------



 



          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time or both,
would be an Event of Default.
          “Default Rate” means an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Margin plus (iii) 2% per annum; provided, however, that with
respect to a Eurocurrency Rate Loan, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Margin) otherwise
applicable to such Loan plus 2% per annum.
          “Defaulting Person” means any Person that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder when required to be
funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any Holder any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.
          “Disclosure Letter” means the disclosure letter of the Borrower to the
Administrative Agent and the Holders with respect to this Agreement, dated the
Closing Date.
          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
          “Disqualified Stock” means any capital stock that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of an event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is one year after the
Maturity Date. Notwithstanding the preceding sentence, any capital stock that
would constitute Disqualified Stock solely because the holders thereof have the
right to require the Borrower to repurchase such capital stock upon the
occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if the terms of such capital stock provide that the Borrower
may not repurchase or redeem any such capital stock unless such repurchase or
redemption complies with Section 7.06.
          “Dollar” and “$” mean lawful money of the United States.
          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any political subdivision of the United States.
          “Eligible Account” means an Account owned by any Rail Services
Business Subsidiary, and carried on its books in accordance with GAAP (less
applicable reserves in accordance with GAAP), which satisfies all of the
following requirements: the Account is a genuine obligation resulting from the
sale of goods or services by such Rail Services Business Subsidiary to a Person
other than a Subsidiary, Affiliate, SPE or Joint Venture in the ordinary course
of the business which have been accepted by the account debtor; the Account is
subject to a first priority perfected Lien to secure the Obligations and no
other Lien other than a Lien specifically referenced in clauses (a) through (c),
(g) through (h) or (r) of the definition of

-6-



--------------------------------------------------------------------------------



 



Permitted Liens; there are no conditions which must be satisfied before such
Rail Services Business Subsidiary is entitled to receive payment of the Account;
the account debtor has not asserted in writing any defense to payment and has
not asserted in writing any counterclaim or offset against the Borrower or any
Subsidiary; to the extent any credit balance exists in favor of the account
debtor, such credit balance has been deducted from the Account balance; and such
Rail Services Business Subsidiary has sent an invoice or statement to the
account debtor in the amount of the Account; provided that no Account shall be
included as an Eligible Account if the account debtor, to the knowledge of any
Loan Party, suspends all or a material part of its business, makes a general
assignment for the benefit of creditors or fails to pay its debts generally as
they come due, or a petition is filed by or against any account debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other Laws
for the relief of debtors.
          “Eligible Inventory” means all Inventory of the Rail Services Business
Subsidiaries, including raw materials, work-in-process and finished goods,
valued at the lower of cost (on a FIFO basis) or market value, in accordance
with GAAP and which satisfies all of the following requirements: the Inventory
is owned by a Rail Services Business Subsidiary and is subject to a first
priority perfected Lien to secure the Obligations and no other Lien other than a
Lien specifically referenced in clauses (a) through (c), (g) through (h) or
(r) of the definition of Permitted Liens; the Inventory is held for sale in the
business of a Rail Services Business Subsidiary, is of good and merchantable
title, and is not obsolete, defective or unsalable; the Inventory is covered by
insurance to any extent required by any Loan Document; the Inventory is not
subject to any licensing agreement, trademark or other proprietary right to
which the applicable Rail Services Business Subsidiary is not subject or has the
benefit of, and which would prohibit or restrict its sale by the Holder to third
parties; and the Inventory is stored in the United States.
          “Eligible Property, Plant and Equipment” means certain real property,
along with related equipment and fixtures, of the Rail Services Business
Subsidiaries, which has been pledged as security for the Obligations and on
which the Administrative Agent, for the benefit of the Holders, has obtained a
first priority, perfected security interest and is subject to no other Lien
other than a Lien specifically referenced in clauses (a) through (c),
(g) through (h) or (r) of the definition of Permitted Liens. The value of
Eligible Property, Plant and Equipment covered by the Appraisal shall be
determined based on the lesser of (i) the aggregate book value of such assets
and (ii) the aggregate appraised value of such assets as set forth in the
Appraisal. With respect to any Eligible Property, Plant and Equipment not
covered by the Appraisal, the value thereof shall be its book value.
          “Environmental Laws” means any and all Federal, state, local, and
foreign Laws, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly

-7-



--------------------------------------------------------------------------------



 



resulting from or based upon (a) violation by the Borrower or any Subsidiary of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal by the Borrower or any Subsidiary of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release by the Borrower or any Subsidiary of any Hazardous Materials
into the environment or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
          “Equity Interests” of any Person means any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of,
or interest in (however designated), equity of such Person, including any
preferred stock, but excluding any debt security that is convertible into or
exchangeable for Equity Interests.
          “ERISA” means the Employee Retirement Income Security Act of 1974.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414 (b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan, (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062 (e) of
ERISA, (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan, (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
          “Event of Default” has the meaning assigned to such term in
Section 8.01.
          “Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan the rate per annum calculated as set forth below:
     (i) the Eurocurrency Rate for the applicable Interest Period will be the
rate for deposits in Dollars that appears as the London interbank offered rate
in the Money Rates Section of The Wall Street Journal, on such date;
     (ii) if no rate specified in clause (i) above appears in the Money Rate
Section of The Wall Street Journal, the Eurocurrency Rate for such applicable
period will be determined on the basis of the rates at which deposits in Dollars
are offered by the Reference Banks at approximately 11:00 a.m. (London, England
time) on such date to prime banks in the London interbank market for the
relevant Interest Period (each a

-8-



--------------------------------------------------------------------------------



 



“Reference Bank Rate”). The Administrative Agent shall request the principal
London office of each of the Reference Banks to provide a quotation of its
Reference Bank Rate. If at least two such quotations are provided, the
Eurocurrency Rate for such applicable period shall be the arithmetic mean of
such quotations. If fewer than two quotations are provided, the Eurocurrency
Rate for such period shall be the arithmetic mean of the rates quoted by major
banks in New York City, selected by the Administrative Agent, at approximately
11:00 a.m., New York City time, on such date for loans in United States dollars
to leading European banks for a three or six month period, as applicable; and
     (iii) if the Agent is required but unable to determine the Eurocurrency
Rate in the manner provided in paragraphs (i) and (ii) above, the Eurocurrency
Rate for the applicable period shall be the Eurocurrency Rate as determined as
of the previous Interest Period.
          All percentages resulting from any calculations or determinations
referred to in this definition will be rounded upwards to the nearest multiple
of 1/1,000 of 1% and all Dollar amounts used in or resulting from such
calculations will be rounded to the nearest cent (with one-half cent or more
being rounded upwards).
          “Eurocurrency Rate Loan” means a Loan that bears interest at a rate
based on the Eurocurrency Rate.
          “Excluded Affiliates” means Mr. William A. Furman, his spouse, direct
descendants, any Person Controlled by any of them and/or a trust for the benefit
of any of them.
          “Excluded Deposit Accounts” means the accounts of certain Rail
Services Business Subsidiaries maintained with Bank of America, N.A., which
accounts end in 9519, 1570 and 0759, so long as such accounts constitute zero
balance disbursement accounts used solely to fund daily operating costs and
expenses of the Rail Services Business Subsidiaries.
          “Excluded Property” means, collectively, with respect to any Rail
Services Business Subsidiary, (a) rights under contracts and agreements which by
their terms prohibit the granting of a security interest therein or assignment
thereof (except (i) for accounts, payment intangibles and other general
intangibles for money due or to become due thereunder, (ii) for any such
contract as to which consent for the Lien created hereby has been obtained and
(iii) to the extent that an otherwise applicable prohibition on such grant is
rendered ineffective by the Uniform Commercial Code or other applicable Laws);
provided, that after any such disqualifying condition specified in clause
(a) shall cease to exist, the property no longer subject to such disqualifying
condition shall immediately and automatically no longer constitute Excluded
Property, (b) equipment (and any additions, accessions or attachments thereto
and any replacements or proceeds thereof, together with customary security
deposits) subject to a capitalized lease or purchase money Liens permitted under
Section 7.01 that prohibit the granting of any other Lien on such equipment (and
any additions, accessions or attachments thereto and any replacements or
proceeds thereof, together with customary security deposits); provided that such
equipment shall become Collateral upon release of such capitalized lease or
purchase money Lien, (c) any fixtures attached to real property that is subject
to a Lien permitted under Section 7.01, (d) any IP Rights for which a perfected
Lien thereon is not effected either by filing

-9-



--------------------------------------------------------------------------------



 



of a Uniform Commercial Code financing statement or by appropriate evidence of
such Lien being filed in the United States Copyright Office, the United States
Patent and Trademark Office, (e) unless otherwise pledged as Collateral by the
Loan Parties in their discretion, any personal property (other than personal
property described in clause (d) above) for which the attachment or perfection
of a Lien thereon is not governed by the Uniform Commercial Code and (f) in the
case of Foreign Subsidiaries, any Equity Interests of such Subsidiary in excess
of 65% of the voting Equity Interests thereof. Notwithstanding the foregoing,
the Equity Interests in any Joint Venture formed after the Closing Date and
servicing the Rail Services Business shall not be Excluded Property.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Holder, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by net
income (however denominated), doing business taxes and franchise taxes imposed
on it (in lieu of net income taxes) by any Governmental Authority or other
taxing authority, (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Holder (other than an assignee pursuant
to a request by the Borrower under Section 10.14), any withholding tax that is
imposed on amounts payable to such Foreign Holder at the time such Foreign
Holder becomes a party hereto (or designates a new Office) or is attributable to
such Foreign Holder’s failure or inability (other than as a result of a Change
in Law) to comply with Section 3.01(e), except to the extent that such Foreign
Holder (or its assignor, if any) was entitled, at the time of designation of a
new Office (or assignment), to receive additional amounts from each Borrower
with respect to such withholding tax pursuant to Section 3.01(a).
          “Existing Revolving Credit Facility” means the Amended and Restated
Credit Agreement dated as of November 7, 2006, among the Borrower, the lenders
party thereto and Bank of America, N.A., as administrative agent for such
lenders.
          “Existing Revolving Credit Facility Condition” means either (a) the
satisfaction and repayment in full of the “Obligations” (other than inchoate
indemnity obligations) under and as defined in the Existing Revolving Credit
Facility and the termination of “Commitments” and “Liens” granted under or in
connection with the Existing Revolving Credit Facility (in each case as defined
in the Existing Revolving Credit Facility) and the receipt by the Administrative
Agent of a payoff letter satisfactory to the Administrative Agent in connection
with the termination of the Existing Revolving Credit Facility, together with
UCC termination statements and such other documents, instruments and filings as
may be requested by the Administrative Agent to terminate such Liens or (b) the
execution and delivery of an amendment to the Existing Revolving Credit
Facility, among the Borrower, the other obligors party thereto, the lenders
required to execute such amendment and the Existing Revolving Credit Facility
agent, in form and substance satisfactory to the Administrative Agent which
shall, among other things, permit this Credit Agreement and the other Loan
Documents and provide for a permanent reduction of the commitments thereunder to
$100,000,000, and the written release in full of Liens on the assets and
properties of Gunderson Rail Services and its direct and indirect Domestic
Subsidiaries (including UCC termination statements to evidence such release and
authority to file) by the Existing Revolving Credit Facility agent.

-10-



--------------------------------------------------------------------------------



 



          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be a rate determined by the
Administrative Agent in its reasonable credit judgment.
          “Fee Letter” means the letter agreement, dated the Closing Date,
between the Borrower and the Administrative Agent.
          “Financial Expert” has the meaning specified in Section 2.12(b).
          “Foreign Holder” means with respect to the Borrower, any Holder that
is organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary that is organized under the
laws of a jurisdiction other than the United States, a State thereof or the
District of Columbia.
          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
          “GIMSA Mexico” means Gunderson-GIMSA S. de R.L. de C.V., a Mexican
company.
          “GIMSA US” means Greenbrier-GIMSA, LLC, an Oregon limited liability
company.
          “GIMSA Loan” means the loans made by the Borrower to GIMSA US and
GIMSA Mexico pursuant to the Amended and Restated Loan and Security Agreement
dated as of February 5, 2009 among GIMSA US, GIMSA Mexico and the Borrower.

-11-



--------------------------------------------------------------------------------



 



          “Golden West Agreements” means the Re-marketing Agreement dated as of
November 19, 1987 among Southern Pacific Transportation Company, St. Louis
Southwestern Railway Company, Greenbrier Leasing Corporation and the Greenbrier
Railcar, Inc., the Amendment to Re-marketing Agreement among Southern Pacific
Transportation Company, St. Louis Southwestern Railway Company, Greenbrier
Leasing Corporation and Greenbrier Railcar, Inc. dated as of November 15, 1988,
the Amendment No. 2 to Re-marketing Agreement among Southern Pacific
Transportation Company, St. Louis Southwestern Railway Company, Greenbrier
Leasing Corporation and Greenbrier Railcar, Inc., and the Amendment No. 3 to
Re-marketing Agreement dated November 19, 1987 among Southern Pacific
Transportation Company, St. Louis Southwestern Railway Company, Greenbrier
Leasing Corporation and Greenbrier Railcar, Inc. dated as of March 5, 1991, in
each case as in effect on the Closing Date.
          “Governmental Authority” means the government of the United States,
Canada or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Greenbrier Leasing Facilities” means (i) that certain Credit
Agreement dated as of March 30, 2007 among Greenbrier Leasing Company LLC, the
lenders from time to time party thereto and Bank of America, N.A., as
administrative agent, and (ii) that certain Credit Agreement dated as of May 9,
2008 among Greenbrier Leasing Company LLC, the lenders from time to time party
thereto and Bank of America, N.A., as administrative agent.
          “Guarantee” means, as to any Person, any (a) any Contractual
Obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

-12-



--------------------------------------------------------------------------------



 



          “Gunderson Rail Services” means Gunderson Rail Services LLC, an Oregon
limited liability company.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Holders” means Recovery Fund, Parallel Fund and the Assignees.
          “Immaterial Subsidiary” means, as of any date, any Subsidiary other
than a Rail Services Business Subsidiary whose total assets, as of that date,
are less than $5,000,000 and whose total revenues for the most recent 12-month
period do not exceed $5,000,000.
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments; all direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank Guarantees, surety bonds and similar
instruments; net obligations of such Person under any Swap Contract; all
obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 60 days after the date on which
such trade account payable was created); indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse; capital leases and Synthetic Lease
Obligations; and all Guarantees of such Person in respect of any of the
foregoing. For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnitees” has the meaning specified in Section 10.04(b).
          “Information” has the meaning specified in Section 10.07.
          “Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest

-13-



--------------------------------------------------------------------------------



 



Payment Dates and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date, commencing with
June 30, 2009.
          “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date that is three
(3) months thereafter, as selected by the Borrower in a Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
          “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, the
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.
          “Inventory” has the meaning provided in the Uniform Commercial Code.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person,
(b) a loan, advance or capital contribution to, assumption of debt of or
purchase or other acquisition of any other debt or equity participation or
interest in another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or any substantial portion of
the property of, or a line of business or division of, another Person. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment; provided, that the term Investment
shall not include any transfer of cash (and any intercompany loans or advances
arising as a result thereof) by a Subsidiary of the Borrower to the Borrower or
to a Subsidiary of the Borrower by the Borrower or a Subsidiary in connection
with the Borrower’s cash management practices and consistent with past practice.
          “Investor Rights and Restrictions Agreement” means the Investor Rights
and Restrictions Agreement, dated as of the Closing Date, among the Borrower,
WLR and the Holders from time to time party thereto, substantially in the form
of Exhibit D hereto.
          “IP Rights” has the meaning specified in Section 5.17.
          “IRS” means the United States Internal Revenue Service.

-14-



--------------------------------------------------------------------------------



 



          “Joint Venture” means a Person or other legal arrangement which meets
the following criteria: (a) it is a single-purpose corporation, partnership,
limited liability company, joint venture or other similar legal arrangement
(whether created by contract or conducted through a separate legal entity)
formed by the Borrower or any of its Subsidiaries with another Person in order
to conduct a common venture or enterprise with such Person and (b) the Borrower
and its Subsidiaries directly or indirectly own less than 75% of the Equity
Interests.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “Leasing Assets” means, with respect to any Person, such Person’s
interests (a) in railcars, marine barges, surface transportation equipment and
any accessions or other tangible assets related to the foregoing that are owned
or leased by such Person in the ordinary course of business of such Person and
(b) in the lease agreements entered into by such Person, as lessor, in the
ordinary course of business.
          “Letter Agreement” means the letter agreement, dated as of the Closing
Date, between the Borrower and the Administrative Agent entered into in
connection with this Agreement.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
          “Loan” has the meaning specified in Section 2.01.
          “Loan Documents” means (a) this Agreement, (b) each Note, (c) the Fee
Letter, (d) the Security Agreement, (e) the Subsidiary Guaranty, (f) the Pledge
Agreement, (g) the Perfection Certificate, (h) the Letter Agreement, (i) the
Disclosure Letter and (j) each other security agreement, pledge, deed of trust,
mortgage or other document purporting to create a Lien on the Collateral.
          “Loan Parties” means, collectively, the Borrower and each Subsidiary
Guarantor.
          “Manufacturing Subsidiaries” means each Subsidiary of the Borrower
whose primary business is manufacturing but that also engages in repair and
refurbishment services.
          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or financial
condition or results of operations of the Borrower or the Borrower and its
Railcar Service Business Subsidiaries taken

-15-



--------------------------------------------------------------------------------



 



as a whole, (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party. For avoidance of doubt, in no event shall (i) the financial position or
results of operations of the Borrower and its Subsidiaries reported in its
filings with the SEC since August 31, 2008 to the Closing Date, (ii) the impact
of any goodwill impairment charges on the future financial position or results
of operations of the Borrower and its Subsidiaries or (iii) the impact of FSP
APB14-1 and any restatements of the Borrower’s consolidated financial statements
as a result thereof constitute a Material Adverse Effect.
          “Maturity Date” means June 10, 2012.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years has made or been obligated to make contributions.
          “Net Income” means, for any period, the net income or loss of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, plus to the extent deducted in determining such net
income or loss non-cash charges incurred in such period in respect of goodwill
impairment, securities convertible into or exchangeable for capital stock of the
Borrower or the issuance of stock warrants or other equity-linked securities.
          “Note” means a promissory note made by the Borrower, substantially in
the form of Exhibit B.
          “Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.
          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
          “Office” means, as to any Holder, the office or offices of such Person
described as such in such Person’s Administrative Questionnaire, or such other
office or offices as such Person may from time to time notify the Borrower and
the Administrative Agent.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constituent documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any

-16-



--------------------------------------------------------------------------------



 



agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Outstanding Amount” means with respect to the Loans on any date, the
amount of the aggregate outstanding principal amount thereof after giving effect
to any prepayments or repayments of such Loans occurring on such date.
          “Overnight Rate” means, for any day, the greater of (i) the Federal
Funds Rate and (ii) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
          “Parallel Fund” has the meaning specified in the introductory
paragraph hereto.
          “Participant” has the meaning specified in Section 10.06(e).
          “Participant Register” has the meaning specified in Section 10.06(f).
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
          “Perfection Certificate” means a certificate of the Borrower or the
Rail Services Business Subsidiaries substantially in the form of Exhibit L.
          “Permitted Acquisition” means an Investment consisting of the
acquisition by the Borrower or a Subsidiary, in a single transaction or in a
series of related transactions, of either (a) all or any substantial portion of
the property of, or a line of business or division of, another Person or (b) at
least a majority of the voting stock of another Person, in each case whether or
not involving a merger or consolidation with such other Person (any such
transaction, an “Acquisition”), provided that, in the case of any Acquisition
involving aggregate consideration in excess of $5,000,000, either the Borrower’s
board of directors or the Administrative Agent have duly approved or consented
to, as applicable, such acquisition and provided further that (i) the property
acquired (or the property of the Person acquired) in such Acquisition is used or
useful in the same or a similar line of business as the Borrower and its
Subsidiaries were engaged in on the Closing Date (or any reasonable extensions
or expansions thereof), (ii) in the case of an Acquisition of the Equity
Interests of another Person, the board of directors (or other comparable

-17-



--------------------------------------------------------------------------------



 



governing body) of such other Person shall have duly approved such Acquisition,
(iii) the representations and warranties made by the Loan Parties in each Loan
Document shall be true and correct in all material respects at and as if made as
of the date of such Acquisition (after giving effect thereto), except to the
extent such representations and warranties specifically relate to an earlier
specified date, and (iv) if such transaction involves the purchase of an
interest in a partnership between a Loan Party as a general partner and entities
unaffiliated with the Borrower as the other partners, such transaction shall be
effected by having such equity interest acquired by a corporate holding company
directly or indirectly wholly-owned by such Loan Party newly formed for the sole
purpose of effecting such transaction.
          “Permitted Liens” means the following:
          (a) Liens for taxes, assessments or other government charges or levies
not yet delinquent or being contested in good faith by appropriate proceedings
which stay the enforcement of such Liens and for which adequate reserves have
been established in accordance with GAAP;
          (b) Liens in respect of property or assets imposed by law which were
incurred in the ordinary course of business, such as carriers’, warehousemen’s,
materialmen’s, landlord’s and mechanics’ Liens and other similar Liens arising
in the ordinary course of business, which do not in the aggregate materially
impair the use thereof in the operation of the business of the Borrower or any
Subsidiary and which secure obligations not overdue for a period of more than
30 days or which are being contested in good faith by appropriate proceedings
which stay enforcement of such Liens and for which adequate reserves have been
established in accordance with GAAP;
          (c) Liens created by this Agreement or the other Loan Documents;
          (d) Liens arising from judgments, decrees, awards or attachments in
circumstances not constituting an Event of Default under Section 8.01(h);
          (e) Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security; and
mechanic’s Liens, carrier’s Liens, landlord’s liens and other Liens granted or
deposits made to secure the performance of tenders, statutory obligations,
contract bids, government contracts, performance, surety and appeal and
return-of-money bonds, leases, letters of credit and other similar obligations,
incurred in the ordinary course of business (exclusive of obligations in respect
of the payment for borrowed money), whether pursuant to statutory requirements,
common law or consensual arrangements;
          (f) Leases, subleases, licenses and sublicenses granted to others not
interfering in any material respect with the business of the Borrower or any of
its Subsidiaries and any interest or title of a lessor or licensor under any
lease or license, respectively, not in violation of this Agreement, in each case
arising in the ordinary course of business;
          (g) easements, rights-of-way, encroachments or other survey defects,
covenants, zoning or other restrictions, charges, encumbrances, licenses, minor
defects or irregularities in title (including leasehold title), prior rights of
other Persons and obligations

-18-



--------------------------------------------------------------------------------



 



contained in similar instruments, in each case which do not (I) with respect to
real property owned by any Rail Services Business Subsidiary, materially
(A) impair the value or marketability of such real property or (B) interfere
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property or (II) with respect to all other real property, involve,
and are not likely to involve at any future time, either individually or in the
aggregate, (A) a substantial and prolonged interruption or disruption of the
business activities of the Borrower and its Subsidiaries considered as an
entirety, or (B) a Material Adverse Effect;
          (h) Liens in favor of customs and revenue authorities which secure
payment of customs duties in connection with the importation of goods by any
Loan Party;
          (i) Liens in favor of collecting banks arising under Section 4-210 of
the UCC;
          (j) set-off rights in connection with repurchase obligations in favor
of the counterparty to such obligations in connection with Investments in cash
equivalents;
          (k) rights of set-off or bankers’ Liens with respect to customary bank
fees earned in respect of deposits of cash or charge backs for insufficient
funds in favor of banks or other depository institutions;
          (l) Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) or licensors under
licenses not in violation of the requirements of this Agreement, provided that
such Liens are only in respect of the property subject to, and secure only, the
respective lease (and any other lease with the same or an affiliated lessor) or
license;
          (m) Liens existing on the date hereof and listed on Schedule 7.01 of
the Disclosure Letter;
          (n) Liens securing any overdraft and related liabilities arising from
treasury, depository or cash management services or automated clearing house
transfers of debt incurred in the ordinary course of business;
          (o) Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness (together with any additions,
attachments and accessions thereto and any replacements or proceeds thereof and
any customary security deposits) and (ii) the Indebtedness secured thereby does
not exceed the cost or fair market value, whichever is lower, of the property
being acquired on the date of acquisition;
          (p) Liens (i) on cash advances in favor of the seller of any property
to be acquired in connection with a Permitted Acquisition or any other
acquisition by the Borrower or any Subsidiary permitted hereunder to be applied
against the purchase price for the property to be so acquired or (ii) consisting
of an agreement to sell, transfer or otherwise dispose of property permitted by
Section 7.05 (to the extent such Lien is limited to the property to be sold
pursuant to such agreement);

-19-



--------------------------------------------------------------------------------



 



          (q) Liens solely on cash earnest money deposits or deposits in
connection with indemnity obligations made by the Borrower or any Subsidiary in
connection with any letter of intent or purchase agreement entered into in
connection with any acquisition by the Borrower or any Subsidiary permitted
hereunder;
          (r) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Borrower or any Subsidiary in the ordinary course of business;
          (s) any Lien existing on any property or asset prior to the
acquisition thereof pursuant to a Permitted Acquisition or any other acquisition
permitted hereunder provided that (i) such Lien is not created in contemplation
of or in connection with such acquisition, (ii) such Lien shall not apply to any
other property or asset of the Borrower or any Subsidiary and (iii) such Lien
shall secure only those obligations that it secures on the date of such
acquisition and extensions, renewals, replacements and Refinancings thereof so
long as the principal amount of such extensions, renewals, replacements or
Refinancings does not exceed the principal amount of the obligations being
extended, renewed, replaced or Refinanced;
          (t) any encumbrance or restriction (including put and call
arrangements) with respect to the transfer of the Equity Interests of any Joint
Venture or similar arrangement pursuant to the terms thereof; and
          (u) Liens not securing Indebtedness arising from precautionary Uniform
Commercial Code financing statement filings solely as a precautionary measure in
connection with operating leases permitted hereunder.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
          “Pledge Agreement” means that certain Pledge Agreement, dated as of
the Closing Date, among the Rail Services Business Subsidiaries party thereto
and the Administrative Agent, substantially in the form of Exhibit J.
          “Rail Services Business” means the railcar repair, maintenance,
refurbishment and component parts (including wheel services) services in respect
of a broad range of freight cars provided in the United States.
          “Rail Services Business Subsidiaries” means, collectively, Gunderson
Rail Services, Meridian Rail Holdings Corp., Brandon Railroad LLC, Meridian Rail
Acquisition Corp., Meridian Rail Mexico City Corp. and each other Domestic
Subsidiary that engages in Rail Services Business on or after the date of this
Agreement, but excluding any Manufacturing Subsidiaries.
          “Recovery Fund” has the meaning specified in the introductory
paragraph hereto.

-20-



--------------------------------------------------------------------------------



 



          “Reference Banks” means four major banks in the London interbank
market selected by the Agent acting reasonably.
          “Refinance” means, in respect of any Indebtedness, to refinance,
extend, renew, refund, repay, prepay, purchase, redeem, defease or retire, or to
issue other Indebtedness in exchange or replacement for or to consolidate, such
Indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.
          “Register” has the meaning specified in Section 10.06(c).
          “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Borrower as prescribed by the
Securities Laws.
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30-day notice period has been
waived.
          “Reporting Officer” means the chief executive officer, the chief
financial officer, the treasurer and the general counsel of the Borrower.
          “Required Holders” means, as at any date of determination, Holders
holding in the aggregate more than 50% of the outstanding Loans.
          “Responsible Officer” means the chief executive officer, president,
vice president, chief financial officer, controller, secretary or assistant
secretary, treasurer or assistant treasurer of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock or
other Equity Interest of the Borrower or any Subsidiary or, solely in the case
of Section 7.13, GIMSA US, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Borrower’s stockholders, partners or members (or the equivalent
Person thereof) other than dividends or distributions payable to the Borrower or
a Subsidiary Guarantor.
          “Same Day Funds” means immediately available funds.
          “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

-21-



--------------------------------------------------------------------------------



 



          “Securities Laws” means the Securities Act of 1933, the Securities
Exchange Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.
          “Security Agreement” means that certain Security Agreement, dated as
of the Closing Date, among the Borrower and the Rail Services Business
Subsidiaries party thereto and the Administrative Agent, substantially in the
form of Exhibit I.
          “Senior Debt Indenture” means that certain Indenture dated as of
May 11, 2005 among the Borrower, the guarantors party thereto and U.S. Bank
National Association, as trustee, relating to the Borrower’s 8-3/8% Senior Notes
due 2015.
          “Solvent” means, when used with respect to any Person, that, as at any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise,” as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature;
provided that, for purposes of determining if any Person is Solvent, the effect
of intercompany receivables and payables shall not be considered in such
determination. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.
          “SPE” means any Person that is a direct or indirect, wholly-owned
special purpose subsidiary of the Borrower that engages in no activities other
than those reasonably related to or in connection with the entering into of
transactions described in Section 7.05 and which is designated by the board of
directors of the Borrower as an SPE; provided (a) that neither the Borrower nor
any Subsidiary (i) shall provide any Guarantee or other credit support to such
Person, (ii) shall have any contract, agreement, arrangement or understanding
with such Person other than on terms that are fair and reasonable and that are
no less favorable to the Borrower or such Subsidiary than could be obtained from
an unrelated Person (other than representations, warranties and covenants
(including those relating to servicing) entered into in the ordinary course of
business in connection with a transactions contemplated by Section 7.05(f)) and
(iii) shall have any obligation to maintain or preserve such Person’s financial
condition or to cause such Person to achieve certain levels of operating results
and (b) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Person shall be recourse to the Borrower or its Subsidiaries
(other than representations, warranties and

-22-



--------------------------------------------------------------------------------



 



covenants (including those relating to servicing) entered into in the ordinary
course of business in connection with a transactions contemplated by
Section 7.05(f)).
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. For purposes of the Loan Documents, the term “Subsidiary” shall
not include any SPE or any Joint Venture.
          “Subsidiary Guarantors” means, collectively, Greenbrier Leasing
Company LLC, Greenbrier Railcar LLC, Autostack Company LLC, Gunderson LLC,
Gunderson Rail Services, Gunderson Marine LLC, Greenbrier-Concarril, LLC,
Greenbrier Leasing Limited Partner, LLC, Greenbrier Management Services, LLC,
Meridian Rail Holdings Corp., Meridian Rail Acquisition Corp., Meridian Rail
Mexico City Corp., Brandon Railroad, LLC, Gunderson Specialty Products, LLC and
each other Subsidiary that becomes a Subsidiary Guarantor after the date of this
Agreement in accordance with Section 6.12.
          “Subsidiary Guaranty” means the Subsidiary Guaranty made by each of
the Subsidiary Guarantors in favor of the Administrative Agents and the Holders,
substantially in the form of Exhibit F.
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-

-23-



--------------------------------------------------------------------------------



 



market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Term Debt” has the meaning specified in Section 7.03(d).
          “Threshold Amount” means $10,000,000 as to Section 8.01(e), and
$15,000,000 as to each of Sections 8.01(h) and (i).
          “Type” means, with respect to a Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
          “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
that Pension Plan’s assets, determined in accordance with the assumptions used
for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
          “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in any applicable jurisdiction and, if such jurisdiction does not have a
Uniform Commercial Code, the Uniform Commercial Code as in effect in the State
of New York.
          “United States” and “U.S.” mean the United States of America.
          “Warrant Agreement” means the Warrant Purchase Agreement, dated as of
the Closing Date, among the Borrower and WLR, substantially in the form of
Exhibit K hereto.
          “Warrant Documents” means the Investor Rights and Restrictions
Agreement, the Warrant Agreement and the Warrants.
          “Warrant Exercise Price Payment” has the meaning assigned to such term
in Section 2.12(a).
          “Warrants” means the warrants to purchase common stock issued by the
Borrower in favor of WLR pursuant to the Warrant Agreement.
          “WLR” has the meaning specified in the introductory paragraph hereto.

-24-



--------------------------------------------------------------------------------



 



     1.02 Other Interpretive Provisions.
          With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions set forth herein or in any other Loan Document), (iii) the words
“herein,” “hereof” and “hereunder” and words of similar import when used in any
Loan Document shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any Law shall, unless
otherwise specified, refer to such Law as amended, modified or supplemented from
time to time, and (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
          (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
          (d) All references to amounts owing by, to or in respect of Foreign
Subsidiaries shall be deemed to refer to the Dollar equivalent of any such
amounts that are denominated in a currency other than Dollars.
     1.03 Accounting Terms.
          (a) Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a

-25-



--------------------------------------------------------------------------------



 



manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial requirement set forth in any Loan Document, and
either the Borrower or the Required Holders shall so request, the Administrative
Agent and the Borrower shall negotiate in good faith to amend such requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Holders); provided that, until so amended,
(i) such requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Holders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such requirement made before and after
giving effect to such change in GAAP.
          (c) Calculations; Consolidation of Variable Interest Entities. All
references herein to consolidated financial statements of the Borrower and its
Subsidiaries or to the determination of any amount for the Borrower and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Borrower is
required to consolidate pursuant to FASB Interpretation No. 46 — Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein.
     1.04 Times of Day.
          Unless otherwise specified, all references herein to times of day
shall be references to New York City time.
ARTICLE II
THE COMMITMENTS
     2.01 Loan.
          Subject to the terms and conditions set forth herein, WLR agrees to
make a loan (a “Loan”) to the Borrower on the Closing Date in the amount of
$75,000,000, and the Borrower agrees to borrow $75,000,000 on the Closing Date;
provided, however, that immediately after giving effect to the Borrowing, the
Outstanding Amount shall not exceed the Ceiling. Amounts borrowed and repaid or
prepaid may not be reborrowed. The Borrowing of Loans hereunder shall be made as
provided in Section 2.02. Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Loans.
          (a) The Borrowing hereunder shall occur on the Closing Date. Each
conversion of Loans from one Type to the other and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent which may be given by telephone. Notice of any
conversion to or continuation of any Loans must be received by the
Administrative Agent three (3) Business Days prior to the date of any such

-26-



--------------------------------------------------------------------------------



 



continuation or conversion. Each telephonic notice pursuant to this Section must
be confirmed promptly by delivery to the Administrative Agent of a written
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each conversion to or continuation of Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $500,000 in excess thereof. Each
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. All Loans shall be made in Dollars. If the Borrower requests a
conversion to or continuation of Eurocurrency Rate Loans in any such Notice, but
fails to specify an Interest Period, or if the Borrower fails to deliver any
such Notice of conversion or continuation, then, in each case, it will be deemed
to have specified an Interest Period of three months.
          (b) WLR shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 11:00 a.m. on the Business Day specified in the Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.01, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.
          (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
converted to or continued as Eurocurrency Rate Loans without the consent of the
Required Holders.
          (d) All Obligations of the Borrower under this Agreement and of the
Rail Services Business Subsidiaries under all other Loan Documents shall be
secured by the Collateral in accordance with the Loan Documents.
     2.03 Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that such notice must be received by the
Administrative Agent not later than 10:00 a.m. three Business Days (or such
shorter period as may be agreed to by the Administrative Agent) prior to the
requested date of prepayment of Loans that are Eurocurrency Rate Loans and on
the requested date of prepayment of Loans that are Base Rate Loans. Any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $500,000 in excess thereof in the case of
Loans. Each such notice shall specify the date and amount of such prepayment and
the Type(s) of Loans to be prepaid and, if Eurocurrency Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent shall promptly
notify each Holder of its receipt of each such notice, and of the amount of such
Person’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall (except

-27-



--------------------------------------------------------------------------------



 



in the case of a conditional notice contemplated by this Section 2.03 where the
notice has been revoked) make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.
Notwithstanding the foregoing, any notice of prepayment delivered pursuant to
this Section may state that such notice is conditioned upon the effectiveness of
other credit facilities or other financing transaction, in which case such
notice may be revoked (by written notice to the Administrative Agent on or prior
to the specified termination date) if such condition is not satisfied. Any such
revocation or prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment shall be applied to the
Loans of the Holders in accordance with their respective Applicable Percentages.
     (b) If the Administrative Agent notifies the Borrower after receipt of a
Borrowing Base Certificate pursuant to Section 6.02 that the Outstanding Amount
exceeds the Ceiling, then no later than five Business Days after receipt of such
notice, the Borrower shall (i) prepay Loans in an aggregate principal amount
sufficient to reduce the Outstanding Amount as of such date of prepayment to an
amount not to exceed the Ceiling or (ii) directly or indirectly through one or
more Subsidiaries provide additional first priority secured Collateral
satisfactory to the Administrative Agent with an aggregate Borrowing Base value,
or cash Collateral, sufficient to cause the Outstanding Amount as of the date of
providing such additional Collateral not to exceed the Ceiling; provided that,
in the event a Subsidiary that is not party to the Security Agreement provides
additional Collateral, such Subsidiary shall become a party to the Security
Agreement and the Pledge Agreement, or enter into a new security agreement with
respect to such additional collateral, as applicable, and take the actions
required to be taken by Rail Services Business Subsidiaries in Sections 6.12 and
6.13, in each case to the extent applicable to the type of collateral provided
pursuant to this Section 2.03(b), and if such Subsidiary is not already a
Subsidiary Guarantor, it shall become a party to the Subsidiary Guaranty.
     (c) Not later than five Business Days following the receipt by the Borrower
or any Rail Services Business Subsidiary of any net cash proceeds from a
Casualty Event, the Borrower shall apply an amount equal to 100% of such net
cash proceeds to prepay the Loans; provided, that so long as no Default shall
then exist or would arise therefrom, such proceeds shall not be required to be
so applied on such date to the extent that Borrower shall have delivered a
certificate of a Responsible Officer of the Borrower to the Administrative Agent
on or prior to such date stating that such net cash proceeds are expected to be
reinvested in fixed or capital assets in the Rail Services Business (or other
assets or investments approved by the Administrative Agent in writing) within
120 days following the date of receipt of such proceeds (which certificate shall
set forth in reasonable detail the estimates of the proceeds to be so
reinvested); provided, further, that, if any portion of such net cash proceeds
shall not be so used or committed to be reinvested within such 120-day period,
such unused or uncommitted portion shall be applied on the last day of such
period as a mandatory prepayment of the Loans. All property purchased or
otherwise acquired with net cash proceeds pursuant to this subsection shall be
made subject to the first priority perfected Lien of the Administrative

-28-



--------------------------------------------------------------------------------



 



Agent for the benefit of the Holders in accordance with and to the extent
required by the terms of the Loan Documents.
     2.04 Repayment.
          The Borrower shall repay on the Maturity Date the aggregate principal
amount of Loans outstanding on such date.
     2.05 Interest.
          (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Margin and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin.
          (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
               (ii) If any amount (other than principal of any Loan) payable by
the Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Holders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
               (iii) Upon the request of the Required Holders, while any Event
of Default exists, the Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
               (iv) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

-29-



--------------------------------------------------------------------------------



 



     2.06 Fees.
          The Borrower shall pay to the Administrative Agent the fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
     2.07 Computation of Interest and Fees.
          All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
     2.08 Evidence of Debt. The Loans shall be evidenced by one or more accounts
or records maintained by each Holder and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Holder shall be conclusive absent manifest error
of the amount of the Loans made by the Holders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Holder and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. The Borrower shall execute and deliver to such Holder (through
the Administrative Agent) a Note, which shall evidence such Holder’s Loans to
the Borrower in addition to such accounts or records. Each Holder may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
     2.09 Payments Generally; Administrative Agent’s Clawback.
          (a) General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Holders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in Same Day Funds not later than 1:00 p.m. on the
date specified herein. The Administrative Agent shall promptly distribute to
each Holder its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Holder’s Office. All payments received by the Administrative Agent after 1:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

-30-



--------------------------------------------------------------------------------



 



          (b) Failure to Satisfy Conditions Precedent. If any Holder makes
available to the Administrative Agent funds for any Loan to be made by such
Holder as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the Borrowing set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Holder) to such Holder,
without interest.
          (c) Obligations Several. The obligations of Recovery Fund, Parallel
Fund and any Assignee hereunder to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any such Person to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other such Person of its corresponding obligation to do so on such date, and no
Holder shall be responsible for the failure of any other Holder to make its
payment under Section 10.04(c).
          (d) Funding Source. Nothing herein shall be deemed to obligate any
Holder to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Holder that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.10 Sharing of Payments.
          If any Holder shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of the Loans made by it resulting in such Holder’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Holder receiving such greater proportion shall (a) notify the
Administrative Agent of such fact and (b) purchase (for cash at face value)
participations in the Loans of the other Holders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Holders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and the provisions of
this Section shall not be construed to apply to (i) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement,
(ii) any payment obtained by a Holder as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply) or (iii) any reduction of the amounts payable to it
made by a Holder in accordance with Section 2.12.
          The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable Law, that any Holder acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Holder were a direct creditor of such Loan Party in the
amount of such participation.

-31-



--------------------------------------------------------------------------------



 



     2.11 Additional Commitments.
          (a) Request for Additional Commitments. Provided that there exists no
Default, the Borrower may from time to time, request additional commitments for
an additional term loan facility in an amount not exceeding $75,000,000 in the
aggregate. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Holder is requested to respond (which shall in no event be less than ten
(10) Business Days from the date of delivery of such notice to the Holders).
          (b) Holder Elections. Each Holder shall notify the Administrative
Agent within such time period whether or not it agrees in its sole and absolute
discretion to provide additional commitments and, if so, whether by an amount
equal to, greater than, or less than its Applicable Percentage of such requested
increase. Any Holder not responding within such time period shall be deemed to
have declined to provided additional commitments.
          (c) Notification by Administrative Agent; Additional Holders;
Effective Date and Allocations. The Administrative Agent shall notify the
Borrower and each Holder of the Holders’ responses to each request made
hereunder and any additional required conditions to effectiveness of the
Increase Effective Date. If all or any Holders agree to provide additional
commitments in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Holders of the final allocation of such increase and
the Increase Effective Date and the parties shall enter into documentation
necessary to provide for the additional commitments.
          (d) Conditions to Effectiveness. As a condition precedent to such
additional commitments, the Borrower shall, in addition to satisfying any of the
conditions to the Increase Effective Date set forth in the notice specified in
clause (c) of this Section, deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such additional commitments and
(ii) in the case of the Borrower, certifying that, before and after giving
effect to such additional commitments, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all respects as of such earlier date,
and except that for purposes of this Section, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, and (B) no Default exists. Nothing herein
constitutes a commitment by any Holder or the Administrative Agent or any of
their respective Affiliates to provide any additional commitments or to fund any
additional Loans hereunder.
          (e) Conflicting Provisions. This Section shall supersede any
provisions in Sections 2.10 or 10.01 to the contrary.

-32-



--------------------------------------------------------------------------------



 



     2.12 Reduction of Loans to pay Warrant Exercise Price.
          (a) The parties acknowledge that, to the extent permitted by and in
accordance with the terms and conditions of the Warrants, a Holder may pay all
or any portion of the exercise price payable by such Holder upon exercise of the
Warrants held by it by reducing the amount of principal and/or interest due and
payable by the Borrower hereunder in an aggregate amount equal to the exercise
price payable with respect to the Warrants being exercised at such time that is
being paid by such reduction (the “Warrant Exercise Price Payment”). Such Holder
shall deliver written notice to the Borrower of its election to do so prior to
the date the date of exercise and the date such principal and interest are
payable (it being understood that such notice shall be in addition to any
notices required to be given by the Holder under the Warrant Agreement and the
Warrants in connection with such exercise). Upon delivery of such notice and
exercise of such Warrants in accordance with the terms thereof, (a) such Holder
shall be deemed to have paid to the Borrower the exercise price for the Warrants
in an amount equal to the principal and interest being reduced and (b) the
outstanding principal of, and interest on, the Loans payable to such Holder
shall be reduced by an amount equal to the amount of such principal and interest
used to pay the exercise price of the Warrants pursuant to this Section. Upon
consummation of a Warrant Exercise Price Reduction, (a) the applicable Holder
shall return to the Borrower any Notes issued to it hereunder, and (b) the
Borrower shall issue to such Holder a new Note in the aggregate principal amount
of Loans payable to such Holder hereunder after giving effect to the Warrant
Exercise Price Payment.
          (b) Within 10 Business Days following the Closing Date, the Borrower
shall, in cooperation with the Administrative Agent, engage Duff & Phelps (the
“Financial Expert”) to determine in accordance with US GAAP, for book and tax
purposes (i) the fair market value, as of the Closing Date, of the Warrants as
set forth in the Warrant Agreement and (ii) the fair market value, as of the
Closing Date, of the Loans, without giving effect to the Warrants, as set forth
in this Agreement. The determination of fair market value made by the Financial
Expert shall be final, conclusive and binding on the parties and their
respective Affiliates and the parties shall not take, and shall cause their
respective Affiliates not to take, any position inconsistent with such
determination in any income Tax filings made by them or on their behalf with any
Governmental Authority. The fees and expenses of the Financial Expert, payable
in connection with the limited purposes contemplated in this Section 2.12, shall
be paid by the Borrower.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Holder

-33-



--------------------------------------------------------------------------------



 



receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Law.
          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Holder, within ten days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Holder, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Holder (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Holder, shall be
conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Status. (i) Any Foreign Holder that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Holder, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Holder
is subject to backup withholding or information reporting requirements.
          (ii) Without limiting the generality of the foregoing, in the event
that the Borrower is resident for tax purposes in the United States, any Foreign
Holder shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Holder becomes a Holder under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Holder is legally entitled to do so), whichever
of the following is applicable: duly completed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party, duly completed copies of Internal Revenue
Service Form W-8ECI in the case of a Foreign Holder

-34-



--------------------------------------------------------------------------------



 



treating the interest as effectively connected income, duly completed copies of
W8-EXP in the case of a Foreign Holder that is a foreign government, foreign
central bank of issue, foreign tax-exempt organization of government of a U.S.
possession claiming eligibility for an exemption from withholding tax, duly
completed copies of W8-IMY in the case of a Foreign Holder that is a qualified
intermediary, a withholding partnership or a nonwithholding intermediary to
transmit withholding certificates, in the case of a Foreign Holder claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (A) a certificate to the effect that such Foreign Holder is not (1) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code or (3) a “controlled foreign corporation” described in section 881(c)(3)(C)
of the Code and (B) duly completed copies of Internal Revenue Service Form
W-8BEN, or any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
          (iii) Without limiting the obligations of the Holders set forth above
regarding delivery of certain forms and documents to establish each Holder’s
status for U.S. withholding tax purposes, each Holder agrees promptly to deliver
to the Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Holder, as are required under such Laws to
confirm such Holder’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Holder outside of the U.S. by the Borrower pursuant to this Agreement or
otherwise to establish such Holder’s status for withholding tax purposes in such
other jurisdiction. Each Holder shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Holder, and
as may be reasonably necessary (including the re-designation of its Office) to
avoid any requirement of applicable Laws of any such jurisdiction that the
Borrower make any deduction or withholding for taxes from amounts payable to
such Holder. Additionally, the Borrower shall promptly deliver to the
Administrative Agent or any Holder, as the Administrative Agent or such Holder
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such documents and forms required by any relevant taxing
authorities under the Laws of any jurisdiction, duly executed and completed by
the Borrower, as are required to be furnished by such Holder or the
Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Holder of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.
          (f) Treatment of Certain Refunds. If the Administrative Agent or any
Holder determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund),

-35-



--------------------------------------------------------------------------------



 



net of all out-of-pocket expenses of the Administrative Agent or such Holder, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Holder agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Holder in the event the Administrative Agent or
such Holder is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Holder to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
     3.02 Illegality.
     If any Holder reasonably determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Holder
or its applicable Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Holder to purchase or sell, or to take deposits of, Dollars, then, on
notice thereof by such Holder to the Borrower through the Administrative Agent,
any obligation of such Holder to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended until
such Holder notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Holder (with a copy to
the Administrative Agent), prepay or, if applicable, convert all such
Eurocurrency Rate Loans of such Holder to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Holder may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Holder may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.
     3.03 Inability to Determine Rates.
    If the Required Holders reasonably determine that for any reason in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof that (a) deposits are not being offered to banks in the
applicable offshore interbank market for Dollars for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or (c) in the
case of a Holder that is a bank, the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Holders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Holder. Thereafter, the obligation of the Holders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent revokes such notice. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

-36-



--------------------------------------------------------------------------------



 



     3.04 Increased Costs.
          (a) Increased Costs Generally. To the extent applicable to any Holder,
if any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Holder (except any reserve requirement contemplated by Section 3.04(e));
          (ii) subject any Holder to any tax of any kind whatsoever with respect
to this Agreement or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Holder in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Holder); or
          (iii) impose on any Holder or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Holder and the result of any of the foregoing shall be to increase
the cost to such Holder of making or maintaining any Eurocurrency Rate Loan (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Holder, or to reduce the amount of any sum received or receivable by such
Holder hereunder (whether of principal, interest or any other amount) then, upon
request of such Holder, the Borrower shall pay to such Holder such additional
amount or amounts as will compensate such Holder for such additional costs
incurred or reduction suffered.
          (b) Capital Requirements. If any Holder determines that any Change in
Law affecting such Holder or any Office of such Holder or such Holder’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Holder’s capital or on the capital of such
Holder’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Holder or the Loans made by such Holder to a level below
that which such Holder or such Holder’s holding company could have achieved but
for such Change in Law (taking into consideration such Holder’s policies and the
policies of such Holder’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Holder such additional
amount or amounts as will compensate such Holder or such Holder’s holding
company for any such reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Holder setting
forth in reasonable detail the amount or amounts necessary to compensate such
Holder or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay to such Holder the amount shown as
due on any such certificate within ten days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Holder to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Holder’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Holder pursuant
to the foregoing provisions of this Section for any

-37-



--------------------------------------------------------------------------------



 



increased costs incurred or reductions suffered more than six months prior to
the date that such Holder notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Holder’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
          (e) Additional Reserve Requirements. The Borrower shall pay to each
Holder, as long as such Holder shall be required to comply with any reserve
ratio requirement or analogous requirement of any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Holder (as determined by such Holder in good faith,
which determination shall be conclusive, absent manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided that the Borrower shall have received at least ten days prior
notice (with a copy to the Administrative Agent) of such additional costs from
such Holder. If a Holder fails to give notice ten days prior to the relevant
Interest Payment Date, such additional costs shall be due and payable ten days
from receipt of such notice.
     3.05 Compensation for Losses.
          Upon demand of any Holder (with a copy to the Administrative Agent)
from time to time, the Borrower shall promptly compensate such Holder for and
hold such Holder harmless from any loss, cost or expense incurred by it as a
result of:
          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration or otherwise); provided however, that no Holder will be entitled to
compensation pursuant to this subsection (a) to the extent of interest reduced
in connection with a Warrant Exercise Price Payment;
          (b) any failure by the Borrower (for a reason other than the failure
of such Holder to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
          (c) any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.14;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Holder in connection with the foregoing. For purposes of calculating
amounts payable by the Borrower to the Holders under this Section, each Holder
shall be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a

-38-



--------------------------------------------------------------------------------



 



matching deposit or other borrowing in the offshore interbank market for such
Dollars for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Holders.
          (a) Designation of a Different Office. If any Holder requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Holder or any Governmental Authority for the account of
any Holder pursuant to Section 3.01, or if any Holder gives a notice pursuant to
Section 3.02, then such Holder shall use reasonable efforts to designate a
different Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Holder, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Holder to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Holder. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Holder in connection with any such
designation or assignment.
          (b) Replacement of Holders. If any Holder requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Holder or any Governmental Authority for the account of any Holder pursuant to
Section 3.01, the Borrower may replace such Holder in accordance with
Section 10.14.
     3.07 Survival.
          All of the obligations of the Borrower under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT
     4.01 Conditions.
          The obligation of each Holder to make its Loan hereunder is subject to
satisfaction of the following conditions precedent:
          (a) The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent:
          (i) executed counterparts of this Agreement, the Security Agreement,
the Pledge Agreement, the Perfection Certificate, the Fee Letter, the Letter
Agreement, the Disclosure Letter and the Subsidiary Guaranty;

-39-



--------------------------------------------------------------------------------



 



          (ii) Notes executed by the Borrower in favor of each of Recovery Fund
and Parallel Fund;
          (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as set forth in the Closing Checklist evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
          (iv) such documents and certifications as set forth on the Closing
Checklist showing that each Loan Party is duly organized or formed, and that
each of the Loan Parties is validly existing, in good standing, as applicable in
their respective jurisdictions of formation, and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;
          (v) a completed Borrowing Base Certificate, as of April 30, 2009, duly
executed by a Responsible Officer of the Borrower;
          (vi) such executed documents as the Administrative Agent may require
to perfect the Holders’ first priority security interest in the Collateral to
the extent required to be delivered on the Closing Date as set forth in the
Closing Checklist;
          (vii) evidence that the Administrative Agent, on behalf of the
Holders, shall have a perfected, first priority interest in the Collateral
(including original stock certificates together with stock powers duly endorsed
in blank) subject to the Liens set forth in Schedule 7.01 of the Disclosure
Letter, to the extent required to be delivered on the Closing Date as set forth
on the Closing Checklist;
          (viii) the Existing Revolving Credit Facility Condition shall be
satisfied or with the funding of Loans hereunder on the Closing Date shall be
satisfied contemporaneously upon such funding;
          (ix) favorable opinions of Tonkon Torp LLP and Wilson Sonsini Goodrich
& Rosati, Professional Corporation, counsel to the Loan Parties, addressed to
the Administrative Agent and each Holder, in substantially the form of
Exhibit G-1 and Exhibit G-2, as applicable, in each case satisfactory to the
Administrative Agent;
          (x) a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals of third parties
required in connection with the execution, delivery and performance by the Loan
Parties and the validity against the Loan Parties of the Loan Documents, and
such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;
          (xi) a certificate signed by a Responsible Officer of the Borrower
certifying (A) to such Responsible Officer’s knowledge, that the conditions in

-40-



--------------------------------------------------------------------------------



 



Sections 4.01(f) and (g) have been satisfied, (B) that there has been no event
or circumstance since the date of the Audited Financial Statements that has had
or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect and (C) that there is no action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened in any court or before any arbitrator or governmental authority that
could reasonably be expected to have a Material Adverse Effect;
          (xii) a fully-executed deposit account control agreement in favor of
the Administrative Agent from each lockbox servicer and bank where a deposit
account set forth on Schedule 5.18 of the Disclosure Schedule is located causing
each such lockbox and deposit account to constitute a Controlled Deposit
Account, in each case in form and substance reasonably satisfactory to the
Administrative Agent;
          (xiii) certificates of insurance and other evidence, satisfactory to
it, of compliance with the insurance requirements of the Loan Documents, each of
which shall name the Administrative Agent as an “additional insured” or “loss
payee”, as applicable;
          (xiv) the Administrative Agent shall have received, in form and
substance reasonably satisfactory to it, all environmental reports, asset
appraisals, field audits and such other reports, audits or certifications as it
may reasonably request; and
          (xv) such other assurances, certificates, documents, consents or
opinions as the Administrative Agent reasonably may require.
          (b) The Borrower and WLR shall have executed the Warrant Agreement and
the Investor Rights and Restrictions Agreement, and a copy of each such
agreement shall have been delivered to the Administrative Agent.
          (c) The Borrower shall have issued to WLR Warrants in accordance with
the Warrant Agreement and WLR shall have received such Warrants.
          (d) Any fees required to be paid on or before the Closing Date,
including, without limitation, any fees set forth in the Fee Letter, shall have
been paid.
          (e) Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
          (f) The representations and warranties of (i) the Borrower contained
in Article V and (ii) each Loan Party contained in each other Loan Document or
in any document furnished hereunder or thereunder as of the date hereof, shall
be true and correct, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case, they shall be
true and correct as of such earlier date.

-41-



--------------------------------------------------------------------------------



 



          (g) No Default shall exist, or would result from the Borrowing or the
application of the proceeds thereof.
          (h) The Administrative Agent shall have received a Notice in
accordance with the requirements hereof.
          (i) The proposed Loan shall be in a principal amount of no less than
$75,000,000 and a loan in such principal amount shall be permitted pursuant to
Section 4.09(b)(1) of Senior Debt Indenture, and the Borrower shall have
delivered to the Administrative Agent calculations demonstrating that such Loan
amount is so permitted.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          The Borrower, on behalf of itself and the Subsidiary Guarantors,
represents and warrants to the Administrative Agent and the Holders on the
Closing Date that:
     5.01 Existence, Qualification and Power; Compliance With Laws.
          Each Loan Party and each Subsidiary thereof (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.
     5.02 Authorization; No Contravention.
          The execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not (a) contravene
the terms of any of such Person’s Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject or (c) violate any Law to which such Person or property is
subject. Each Loan Party and each Subsidiary thereof is in compliance with all
Contractual Obligations referred to in clause (b)(i), except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

-42-



--------------------------------------------------------------------------------



 



     5.03 Governmental Authorization; Other Consents.
          No approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document.
     5.04 Binding Effect.
          This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, moratorium and other laws
affecting creditor’s rights generally and by equitable principles (regardless of
whether enforcement is sought in equity or at law).
     5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.
          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.
          (b) The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated February 28, 2009, and the related consolidated statements of
income or operations and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
          (c) Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or is reasonably expected to have a Material Adverse Effect.
          (d) Since the date of the Audited Financial Statements, no Internal
Control Event has occurred.

-43-



--------------------------------------------------------------------------------



 



     5.06 Litigation.
          There are no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of the Borrower after due and diligent investigation
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, is reasonably expected to have a Material Adverse Effect.
     5.07 No Default.
          Neither the Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
     5.08 Ownership of Property; Liens.
          Each of the Borrower and each Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title (a) as to such real property not constituting Eligible
Plant, Property and Equipment at any time as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (b) as
to such real property constituting Eligible Plant, Property and Equipment at any
time, any defects in title that do not materially (i) impair the value or
marketability of such real property or (ii) interfere with the ordinary conduct
of the business conducted and proposed to be conducted at such real property.
The real property of the Borrower and its Subsidiaries is subject to no Liens,
other than Liens permitted by Section 7.01.
     5.09 Environmental Compliance.
          The Borrower and its Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     5.10 Insurance.
          The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies that are not Affiliates of
the Borrower, in such amounts, and with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

-44-



--------------------------------------------------------------------------------



 



     5.11 Taxes.
          Except as disclosed to the Administrative Agent and WLR in writing
prior to the Closing Date, the Borrower and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment, notice of any audit or inquiry against the Borrower or
any Subsidiary that would, if made, have a Material Adverse Effect. Neither any
Loan Party nor any Subsidiary thereof is party to any formal tax sharing
agreement.
     5.12 ERISA Compliance.
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received
an opinion letter or a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. The Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.
          (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur, no Pension Plan has any Unfunded Pension Liability, (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA), (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.
     5.13 Subsidiaries; Equity Interests.
          (a) As of the Closing Date, the Borrower has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13 of the Disclosure
Letter, and all of the outstanding Equity Interests in such Subsidiaries have
been validly issued, are fully paid and nonassessable and are owned by a Loan
Party in the amounts specified on Part (a) of Schedule

-45-



--------------------------------------------------------------------------------



 



5.13 of the Disclosure Letter free and clear of all Liens other than, with
respect to Equity Interests other than Equity Interests in the Rail Services
Business Subsidiaries, Liens permitted under Section 7.01.
          (b) As of the Closing Date, the Borrower has no equity investments in
any other corporation or entity other than those specifically disclosed in
Part(b) of Schedule 5.13 of the Disclosure Letter. All of the outstanding Equity
Interests in the Borrower have been validly issued and are fully paid and
nonassessable.
          (c) As of the Closing Date, all Rail Services Business Subsidiaries
are as set forth in Part (b) of Schedule 5.13 and all Manufacturing Subsidiaries
are as set forth in Part (c) of Schedule 5.13. The Rail Services Business
Subsidiaries have all right, title and interest in, to and under substantially
all of the assets and properties of the Rail Services Business conducted by the
Borrower and its Domestic Subsidiaries.
     5.14 Margin Regulations; Investment Company Act.
          (a) The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
          (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Disclosure.
          The Borrower has disclosed to the Administrative Agent and WLR all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or WLR in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), when taken together with the Borrower’s filings
with the SEC, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to all financial projections, budgets, forecasts, pro forma data and
other forward looking statements (“Projections”) provided by the Borrower have
been prepared in good faith based upon assumptions believed to be reasonable at
the time (it being understood that such Projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, and that no assurance can be given that any particular Projections will
be realized).

-46-



--------------------------------------------------------------------------------



 



     5.16 Compliance With Laws.
          Each of the Borrower and each Subsidiary is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, is not expected to have a Material Adverse Effect.
     5.17 Intellectual Property; Licenses, Etc.
          (a) The Borrower and its Subsidiaries own, or possess the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person. To the best knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrower or any Subsidiary
infringes upon any valid rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, which, either individually or in the aggregate, is
reasonably expected to have a Material Adverse Effect.
     5.18 Deposit Accounts.
     Schedule 5.18 of the Disclosure Letter sets forth as of the date of
Borrowing all deposit accounts (other than Excluded Deposit Accounts and those
used solely for employee benefits and payroll) maintained by the Rail Services
Business Subsidiaries. Each Rail Services Business Subsidiary is the sole
account holder of each such deposit account and has not allowed any other Person
to have control over any such deposit account or any property deposited therein.
     5.19 No Liens.
     Neither the Borrower nor any Subsidiary has created, incurred or suffered
to exist any Lien (other than Liens in favor of the Administrative Agent) on any
of its rights, title and interest in the Equity Interests of Gunderson Rail
Services or GIMSA US or the GIMSA Loan. Such assets are free and clear of all
Liens (other than Liens in favor of the Administrative Agent).
     5.20 Solvency.
     Each of (i) the Borrower and its Subsidiaries, taken as a whole, and
(ii) the Rail Services Business Subsidiaries, taken as a whole, is, and after
giving effect to the incurrence of all Indebtedness and obligations being
incurred under or in connection with the Loan Documents will be, Solvent.

-47-



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
          So long as any Holder shall have any Loan or other Obligation (other
than inchoate indemnity obligations) hereunder shall remain unpaid or
unsatisfied, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:
     6.01 Financial Statements.
     Deliver to the Administrative Agent and each Holder;
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ending
August 31, 2009), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by (i) a report
and opinion of a Registered Public Accounting Firm of nationally recognized
standing, including Deloitte & Touche or such other nationally recognized firm
that may be approved by the Borrower’s board of directors (or the audit
committee thereof) from time to time, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and (ii) an attestation report of such Registered Public Accounting
Firm as to the Borrower’s internal controls pursuant to Section 404 of
Sarbanes-Oxley expressing a conclusion to which the Required Holders do not
reasonably object; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended May 31, 2009), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations and cash flows
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and
     (c) as soon as available, but in any event not later than 75 days after the
beginning of each fiscal year of the Borrower, forecasts prepared by management
of the Borrower, in form and detail reasonably satisfactory to the
Administrative Agent, of

-48-



--------------------------------------------------------------------------------



 



consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for such fiscal
year (including the fiscal year in which the Maturity Date occurs).
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     6.02 Certificates; Other Information.
     Deliver to the Administrative Agent and each Holder:
     (a) within 45 days after the end of each fiscal quarter, a Borrowing Base
Certificate as of the last day of such fiscal quarter, in form and detail
reasonably satisfactory to the Administrative Agent;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower, in form and detail reasonably satisfactory
to the Administrative Agent;
     (c) promptly after any request by the Administrative Agent or any Holder,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;
     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to all of the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
     (e) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Holders
pursuant to Section 6.01 or any other clause of this Section;
     (f) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any

-49-



--------------------------------------------------------------------------------



 



Subsidiary thereof, in each case, to the extent submitted by management of any
Loan Party to the audit committee of the Borrower’s board of directors;
     (g) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Holder may from
time to time reasonably request, in form and detail reasonably satisfactory to
the Administrative Agent and the Required Holders;
     (h) promptly, and in any event within five Business Days of (i) the
Borrower providing or causing a Subsidiary to provide additional Collateral in
accordance with Section 2.03(b), (ii) the making of an Investment by any Rail
Services Business Subsidiary permitted pursuant to Section 7.02, (iii) the
making of a disposition of Collateral permitted pursuant to Sections 7.05(n),
7.05(o), or 7.05(p), (iv) the making of an Investment by any Rail Services
Business Subsidiary in any non-Rail Services Business Subsidiary, any Joint
Venture or SPE, (v) any non-cash Restricted Payment made by any Rail Services
Business Subsidiary pursuant to Section 7.06(a) or (vi) at the Borrower’s sole
discretion upon the acquisition of assets by the Borrower or any of its
Subsidiaries outside of the ordinary course of business (but otherwise expressly
permitted hereunder), in each case involving Eligible Accounts, Eligible
Inventory or Eligible, Property Plant and Equipment, an updated Borrowing Base
Certificate which incorporates the disposed, acquired or pledged assets to
reflect such assets on a pro-forma basis;
     (i) within thirty days after closing of any offering of Term Debt, a
certificate signed by a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Holders, which
confirms that (i) such offering did not cause an Event of Default, and (ii) the
documentation associated with such offering, a copy of which shall be attached
to the certificate, does not impose a limitation on the ability of the Borrower
or its Subsidiaries to make Restricted Payments to the Borrower or its
Subsidiaries; and
     (j) promptly, and in no event later than July 8, 2009 the Appraisal;
     (k) promptly after the same are available, notice of any amendment,
supplement, restatement or other modification to, or refinancing or replacement
of, the GIMSA Loan; and
     (l) promptly after the same are sent or otherwise made available, copies of
all reports, certificates, notices, financial reporting and other materials
provided to the agent or the lender under the Existing Revolving Credit Facility
or any replacement or Refinancing thereof or to the indenture trustee for the
Senior Debt Indenture or any replacement or Refinancing thereof.
          Documents required to be delivered pursuant to Section 6.01(a) or (b)
or Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been

-50-



--------------------------------------------------------------------------------



 



delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02, or (ii) on which the Borrower files such
documents on the SEC’s website or (iii) such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Holder and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Holder that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Holder and (ii) the Borrower shall notify
the Administrative Agent and each Holder (by facsimile or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. The Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Holder
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
          The Borrower hereby acknowledges that (a) the Administrative Agent
will make available to the Holders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) and
(b) certain of the Holders may be “public-side” Holders (i.e., Holders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Holder”). The Borrower hereby agrees that so
long as it is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (i) all Borrower Materials that are to be made
available to Public Holders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof and (ii) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Holders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its respective securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07). Notwithstanding the foregoing,
the Borrower shall not be under any obligation to mark any Borrower Materials
“PUBLIC.”
     6.03 Notices.
          Promptly notify the Administrative Agent and each Holder upon an
occurrence that provides, or should reasonably provide, any Reporting Officer
with actual knowledge of:
     (a) the occurrence of any Default or Event of Default;
     (b) any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event;

-51-



--------------------------------------------------------------------------------



 



     (d) any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;
     (e) the occurrence of any Internal Control Event; and
     (f) the receipt by the Borrower or any Subsidiary of notice from any lender
or trustee, or the giving of any notice by the Borrower or any Subsidiary, of
the occurrence of any “default” or “event of default” under any agreement or
instrument evidencing Indebtedness for borrowed money.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity the event giving rise to the Default or Event of
Default and any and all provisions of this Agreement and any other Loan Document
that have been breached.
     6.04 Payment of Obligations.
          Pay and discharge as the same shall become due and payable, all its
material obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary, (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
     6.05 Preservation of Existence, Etc.
          Except for Immaterial Subsidiaries, (a) preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Sections 7.04 or 7.05, (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
     6.06 Maintenance of Properties.
          (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted;
          (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and

-52-



--------------------------------------------------------------------------------



 



          (c) use the standard of care typical in the industry in the operation
and maintenance of its material facilities.
     6.07 Maintenance of Insurance.
Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of reasonable kinds and in reasonable amounts (after giving
effect to any self-insurance) for the Borrower’s business, but in any event at
least coverage that is not substantially different than that maintained by the
Borrower and its Subsidiaries as of the Closing Date. The Borrower shall use its
reasonable efforts to cause each such policy of insurance to provide for at
least 30 days prior written notice to the Administrative Agent of any
cancellation of such policy. The Borrower shall provide, and shall use its
reasonable efforts to request that the applicable insurance company provide,
notice to the Administrative Agent if the Borrower submits or settles a claim
(along with a copy of such submission or settlement) and a copy of any annual
policy renewal statement with respect to such insurance. In addition, the
Borrower and the other Loan Parties shall deliver to the Administrative Agent
within five days of receipt thereof, on an annual basis in form and substance
reasonably acceptable to the Administrative Agent, certificates of insurance and
other evidence of compliance with the insurance requirements of the Loan
Documents, each of which with respect to property and liability insurance shall
name the Administrative Agent as an “additional insured” or “loss payee”, as
applicable so that, in the event of an Event of Default, insurance proceeds to
the extent related to the Collateral shall be payable to the Administrative
Agent. So long as no Event of Default has occurred and is continuing, the
Borrower and its Subsidiaries shall be entitled to collect and use all proceeds
of any insurance policy provided that the proceeds related to any Collateral
shall be applied in accordance with Section 2.03(c).
     6.08 Compliance with Laws.
          Comply in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
     6.09 Books and Records.
          (a) Maintain in all material respects proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and
          (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

-53-



--------------------------------------------------------------------------------



 



     6.10 Inspection Rights.
          Permit representatives and independent contractors of the
Administrative Agent and each Holder to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its Responsible Officers, and independent public accountants, all
at the expense of the Administrative Agent and each Holder, unless an Event of
Default has occurred and is continuing, and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Holder (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice. Notwithstanding anything to the contrary herein, neither the
Borrower nor any Subsidiary will be required to disclose, permit the inspection,
examination or making of copies, or discussion of, any document, information or
other matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information (ii) in respect of which disclosure to the
Administrative Agent or any Holder (or its respective representatives or
independent contractors) is then prohibited by applicable Law or any agreement
binding on the Borrower or any Subsidiary which was not entered into in
contemplation of this Agreement or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work product, which privilege or
protection the Borrower determines in good faith could be waived by disclosing
to the Administrative Agent or the Holders.
     6.11 Use of Proceeds.
          Use the proceeds of the Loans for (i) repaying, repurchasing or
retiring debt, (ii) working capital or other general corporate purposes not in
contravention of any Law or of any Loan Document, (iii) repaying on the date of
Borrowing loans outstanding under the Existing Revolving Credit Facility and/or
the loans outstanding under either Greenbrier Leasing Facilities, not in excess
of $50,000,000 in the aggregate and (iv) repurchasing notes outstanding under
the Senior Indenture and the Convertible Note Indenture in accordance with the
terms of the Loan Documents.
     6.12 Additional Subsidiary Guarantors.
          Notify the Administrative Agent at the time that any Person becomes a
Domestic Subsidiary, and promptly thereafter (and in any event within 30 days),
cause such Person to (a) become a Subsidiary Guarantor by executing and
delivering to the Administrative Agent a counterpart of the Subsidiary Guaranty
or such other document as the Administrative Agent shall deem appropriate for
such purpose and, in the case of a Rail Services Business Subsidiary, cause such
Person to become a party to the Pledge Agreement and the Security Agreement and,
to the extent required by and subject to the terms set forth the Security
Agreement and the Pledge Agreement, to take other steps reasonably requested by
the Administrative Agent in order to cause all the assets of such Person to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent, all in form and substance reasonably satisfactory to the
Administrative Agent and (b) deliver to the Administrative Agent documents of
the types referred to in clauses (iii) and (iv) of clause (a) of Article IV and
favorable opinions of counsel to

-54-



--------------------------------------------------------------------------------



 



such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent; provided that any Domestic Subsidiary that constitutes an
Immaterial Subsidiary need not become a Subsidiary Guarantor until such time as
it ceases to be an Immaterial Subsidiary.
     6.13 Pledged Assets.
          (a) Equity Interests. Cause 100% of the issued and outstanding Equity
Interests of each Rail Services Business Subsidiary (excluding Gunderson Rail
Services) to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent to the extent required by and subject to the
terms set forth in the Security Agreement and the Pledge Agreement, together
with opinions of counsel and any filings and deliveries reasonably necessary in
connection therewith to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Administrative Agent.
          (b) Other Property. To the extent required by and subject to the terms
set forth in the Security Agreement, the Pledge Agreement and any other Loan
Document, (i) cause all of the owned and leased property of each Rail Services
Business Subsidiary to be subject at all times to first priority, perfected
Liens in favor of the Administrative Agent to secure the Obligations, subject in
any case to Liens permitted by Section 7.01, and (ii) deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, appropriate UCC-1 financing
statements, landlord’s waivers, certified resolutions and other organizational
and authorizing documents of such Person, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent’s Liens thereunder) and other items as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.
          (c) In addition, the Loan Parties may pledge additional assets as
Collateral pursuant to additional Loan Documents in form and substance
reasonably satisfactory to the Administrative Agent, together with such other
documentation as the Administrative Agent may reasonably request in connection
therewith. To the extent such additional Collateral satisfies the applicable
eligibility requirements, such Collateral shall be included in the Borrowing
Base.
     6.14 Deposit Accounts.
     Each Rail Services Business Subsidiary shall cause each lockbox and deposit
account (other than Excluded Deposit Accounts and deposit accounts used solely
for employee benefits and payroll) set forth on Schedule 5.18 to be a Controlled
Deposit Account at all times (unless such lockbox or deposit account is closed
and a control agreement is entered into with respect to any successor account,
in each case in accordance with this Section 6.14). Neither the Administrative
Agent nor the Holders assumes any responsibility to any Loan Party for any
lockbox arrangement or deposit account, including any claim of accord and
satisfaction or release with respect to any payment items accepted by any bank.
Subject to this Section, the Rail Services Business Subsidiaries shall request
in writing and shall use its best efforts to ensure that

-55-



--------------------------------------------------------------------------------



 



all payments on Accounts or otherwise relating to Collateral (other than the
GIMSA Loan), including any proceeds thereof, are made directly to a Controlled
Deposit Account (or a lockbox relating to such Controlled Deposit Account). Each
Rail Services Business Subsidiary shall promptly notify the Administrative Agent
of any acquisition, opening or closing of a lockbox or a deposit account (other
than Excluded Deposit Accounts and deposit accounts used solely for employee
benefits and payroll) after the Closing Date and (x) cause each such newly
opened lockbox or deposit account, as the case may be, to become a Controlled
Deposit Account at the time such lockbox or deposit account (other than Excluded
Deposit Accounts and deposit accounts used solely for employee benefits and
payroll) is opened and (y) cause lockbox or deposit accounts (other than
Excluded Deposit Accounts and deposit accounts used solely for employee benefits
and payroll) of a Rail Services Business Subsidiary acquired in connection with
an acquisition to be closed or to become a Controlled Deposit Account within
30 days of the acquisition thereof.
     6.15 Post-Closing Covenants.
     The Borrower and its Subsidiaries shall comply with all terms and
conditions set forth on Schedule 6.15 within the time periods for such
compliance set forth therein.
     6.16 Gunderson Rail Services.
     Cause the Borrower to own, directly or indirectly, 100% of all issued and
outstanding Equity Interests of Gunderson Rail Services.
     6.17 Gunderson Rail Services.
     Cause all intercompany loans and advances between the Borrower and any of
its Subsidiaries or between any Subsidiaries of the Borrower to be permitted by
the terms of the Senior Debt Indenture (to the extent then in effect).
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Holder shall have any Loan or other Obligation (other than
inchoate indemnity obligations) hereunder shall remain unpaid or unsatisfied,
the Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly:
     7.01 Liens.
     Create, incur, assume or suffer to exist (i) any Lien upon any property,
assets or revenues of the Rail Services Business Subsidiaries (other than
Permitted Liens) or the GIMSA Loan or any Equity Interests of Gunderson Rail
Services, or Equity Interests of the Borrower or its Subsidiaries in GIMSA US or
(ii) any Lien upon any other property, assets or revenues of the Borrower and
its Subsidiaries other than the Rail Services Business Subsidiaries, whether now
owned or hereafter acquired, other than, in the case of the foregoing clause
(ii), the following:

-56-



--------------------------------------------------------------------------------



 



          (a) Permitted Liens;
          (b) Liens existing on the date hereof and listed on Schedule 7.01 of
the Disclosure Letter, any renewals or extensions thereof or new Liens granted
in connection with the renewal, Refinancing, replacement or extension of the
obligations secured thereby, provided that (i) the property covered thereby is
not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed
and (iv) any renewal, Refinancing, replacement or extension of the obligations
secured or benefited thereby is permitted by Section 7.03(b);
          (c) Liens securing Indebtedness permitted under Section 7.03(d);
provided that such Liens do not at any time encumber any property other than
lease-related assets (including rail cars, marine barges and other surface
transportation equipment and related chattel paper) that are not part of the
Collateral;
          (d) Liens on assets of Foreign Subsidiaries securing Indebtedness
permitted under Section 7.03(f) and Liens in favor of Loan Parties granted by
any of Gunderson-Concarril S.A. de C.V., GIMSA US or GIMSA Mexico to secure any
Indebtedness owed to a Loan Party;
          (e) Liens on any assets securing Indebtedness permitted under
Section 7.03(l) and Liens securing obligations under Swap Contracts and treasury
or cash management services provided by the lenders party to the Credit
Facilities (or Affiliates of such lenders);
          (f) Liens on assets of the Borrower or any Subsidiary not constituting
Collateral securing Indebtedness or other obligations that are approved by the
Borrower’s board of directors or the Administrative Agent;
          (g) Liens on assets incurred in the ordinary course of business of the
Borrower or any Subsidiary with respect to obligations that do not exceed
$5,000,000 in the aggregate at any time outstanding;
          (h) Liens arising under the Golden West Agreements;
          (i) Liens consisting of pledges of cash collateral of the Borrower or
any Subsidiary to secure letters of credit, bank guarantees and banker’s
acceptances in an aggregate principal amount at any time not in excess of
$20,000,000;
          (j) Liens on specific items of Inventory or other goods and the
proceeds thereof securing obligations in respect of documentary letters of
credit or bankers’ acceptances issued or created for the account of the Borrower
or any Subsidiary in the ordinary course of business to facilitate the purchase,
shipment or storage of such inventory or other goods; and
          (k) Liens in favor of owners and purchasers of goods (including
materials and/or components used in connection with the manufacture thereof)
being manufactured in the ordinary course of business; provided that (i) such
Liens do not at any time encumber any property other than the goods being
manufactured (and such owned or purchased materials and/or components used in
connection with the manufacture thereof) for such purchaser and (ii)

-57-



--------------------------------------------------------------------------------



 



such purchaser shall have paid for the materials being used to manufacture such
goods through the making of progress payments or similar advances.
     7.02 Investments.
     Make any Investments, except:
     (a) (i) Investments of the Borrower or any Subsidiary existing on the
Closing Date and (ii) Investments of the Borrower or any Subsidiary committed to
in a binding agreement on the Closing Date, in each case, as set forth on
Schedule 7.02 of the Disclosure Letter;
     (b) Investments held by the Borrower or such Subsidiary in the form of cash
equivalents or other investments permitted under the Borrower’s cash investment
policy duly authorized and approved by the Borrower’s board of directors;
     (c) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (d) Investments of the Borrower in any Subsidiary Guarantor and Investments
of any Subsidiary Guarantor in the Borrower or in another Subsidiary Guarantor;
provided that, with respect to any Investment by a Rail Services Business
Subsidiary in a Subsidiary Guarantor that is not a Rail Services Business
Subsidiary, either the Borrower’s board of directors or the Administrative Agent
shall have duly approved or consented to, as applicable, such Investment;
     (e) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (f) other Investments not exceeding $5,000,000 in the aggregate in any
fiscal year of the Borrower;
     (g) Investments in Subsidiaries that are not Subsidiary Guarantors and SPEs
in an aggregate outstanding amount not exceeding the sum of (i) $30,000,000 plus
(ii) any excess amount of Restricted Payments available to be paid pursuant to
Section 7.06(d) that have not been distributed and have not been invested
pursuant to Section 7.02(g) or 7.02(h);
     (h) Investments in Joint Ventures made after the Closing Date in an
aggregate outstanding amount not exceeding the sum of (i) $20,000,000 plus
(ii) any excess amount of Restricted Payments available to be paid pursuant to
Section 7.06(d) that have not been distributed and have not been invested
pursuant to Section 7.02(g) or Section 7.02(h);

-58-



--------------------------------------------------------------------------------



 



     (i) purchases of Inventory by a Loan Party on behalf of any of
Gunderson-Concarril S.A. de C.V., GIMSA US or GIMSA Mexico;
     (j) deposits, prepayments and other credits to suppliers made by the
Borrower and its Subsidiaries in the ordinary course of business and consistent
with past practice;
     (k) Guarantees (i) permitted by Sections 7.03(a), 7.03(b), 7.03(g), 7.03(k)
or 7.03(l) or (ii) of obligations that do not constitute Indebtedness incurred
in the ordinary course of business;
     (l) Investments in the form of Swap Contracts permitted under
Section 7.03(c);
     (m) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary in
connection with a Permitted Acquisition or other acquisition permitted hereunder
so long as such Investments were not made in contemplation of such Person
becoming a Subsidiary or of such consolidation or merger;
     (n) Any acquisition of assets or capital stock solely in exchange of the
issuance of Equity Interests (other than Disqualified Stock) of the Borrower;
     (o) Investments made by the Borrower or any Subsidiary that are duly
authorized and approved by the Borrower’s board of directors or consented to by
the Administrative Agent, provided that after giving effect to such Investment,
the Outstanding Amount does not exceed the Ceiling; and
     (p) Permitted Acquisitions.
     7.03 Indebtedness.
     Create, incur, assume or suffer to exist any Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03
of the Disclosure Letter and Indebtedness that may be incurred pursuant to
undrawn committed or available amounts under any document, instrument or
agreement listed on Schedule 7.03 of the Disclosure Letter, and any
Refinancings, refundings, renewals, replacements or extensions thereof; provided
that the amount of such Indebtedness (plus any undrawn committed or available
amounts) is not increased at the time of such Refinancing, refunding, renewal,
replacement or extension except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such Refinancing and by an amount equal to any existing
commitments unutilized thereunder;
     (c) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or

-59-



--------------------------------------------------------------------------------



 



were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
     (d) private offerings of debt securities or long-term Indebtedness (but
excluding Guarantees thereof) to institutional investors or financial
institutions by the Loan Parties or other Domestic Subsidiaries which
Indebtedness is secured by lease-related assets (including rail cars, marine
barges and other surface transportation equipment, and related chattel paper)
that are not part of the Collateral (any such Indebtedness, “Term Debt”);
provided; however, that the aggregate amount of all such Term Debt at any one
time outstanding pursuant to this subsection (d) shall not exceed the greater of
(i) $200,000,000 and (ii) 85% of the book value (determined in accordance with
GAAP) of lease-related assets;
     (e) capital leases (including sale-leaseback transactions) or purchase
money obligations for fixed or capital assets (but excluding Guarantees thereof)
in an aggregate amount not to exceed $25,000,000 at any one time outstanding;
     (f) Indebtedness for borrowed money of Foreign Subsidiaries organized under
the Laws of countries located in Europe in an aggregate principal amount not to
exceed $50,000,000 at any one time outstanding;
     (g) Guarantees given by the Borrower or any Subsidiary in respect of
Indebtedness of the Borrower or any other Subsidiary that is otherwise permitted
under this Section; provided, that no Rail Services Business Subsidiary shall
guarantee the Indebtedness of any Subsidiary that is not a Rail Services
Business Subsidiary unless such Indebtedness is also guaranteed by all other
material Domestic Subsidiaries;
     (h) intercompany Indebtedness of the Borrower or its Subsidiaries resulting
from loans and advances permitted by Sections 7.02(a), 7.02(d), 7.02(g), 7.02(m)
and 7.02(o);
     (i) Indebtedness of the Borrower or any Subsidiary in respect of letters of
credit, bank guarantees, bankers’ acceptances, warehouse receipts or similar
instruments, in each case issued or created in the ordinary course of business;
     (j) other unsecured Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount at any time outstanding not to exceed $25,000,000;
     (k) Guarantees by the Borrower or any Subsidiary of Indebtedness of GIMSA
US or GIMSA Mexico that Refinances the GIMSA Loan in an aggregate principal
amount at any time outstanding not to exceed $40,000,000; and

-60-



--------------------------------------------------------------------------------



 



     (l) other Indebtedness of the Borrower or any Subsidiary; provided that
either the Borrower’s board of directors or the Administrative Agent have duly
approved or consented to, as applicable, such Indebtedness.
     7.04 Fundamental Changes.
          Merge, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
     (a) any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person or (ii) any one or more
other Subsidiaries, provided that (A) when any Subsidiary Guarantor is merging
with another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person and (B) when any Rail Services Business Subsidiary is merging
with another Subsidiary, such Rail Services Business Subsidiary shall be the
continuing or surviving Person;
     (b) the Borrower may merge or consolidate with another corporation or
entity which merger or consolidation merely effects the form or domicile of the
Borrower without changing the respective holdings of capital stock in the
Borrower (or in the surviving entity) by stockholders and pursuant to which all
obligations of the Borrower in respect of this Agreement are and remain
obligations of the surviving entity; and
     (c) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that (i) if the transferor in such transaction is a
Subsidiary Guarantor, then the transferee must either be the Borrower or a
Subsidiary Guarantor and (ii) if the transferor in such transaction is a Rail
Business Services Subsidiary, then the transferee must be a Rail Services
Business Subsidiary.
     7.05 Dispositions.
          Make any Disposition or enter into any agreement to make any
Disposition, except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) (i) Dispositions of inventory in the ordinary course of business and
(ii) Dispositions of equipment on or held for lease, including sales or
exchanges of such assets, and in connection with the Golden West Agreements, in
each case in the ordinary course of business and not constituting Collateral;
     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the

-61-



--------------------------------------------------------------------------------



 



purchase price of such replacement property which property, if the disposed of
property constituted Collateral, becomes Collateral;
     (d) Dispositions of property by any Subsidiary to the Borrower or to a
Subsidiary; provided that, (i) if the transferor of such property is a
Subsidiary Guarantor, the transferee that must either be the Borrower or a
Subsidiary Guarantor, (ii) if the transferor of such property is a Rail Services
Business Subsidiary, the transferee thereof must be a Rail Services Business
Subsidiary and (iii) notwithstanding anything to the contrary in this subsection
(d) if the property subject to the Disposition is solely cash, such cash may be
transferred each Business Day in accordance with the Borrower’s cash management
practices consistent with past practice, so long as no Default has occurred and
is continuing on such Business Day;
     (e) Dispositions permitted by Sections 7.02, 7.04 and 7.06;
     (f) Dispositions of lease assets not constituting Collateral in lease
securitization, structured finance or syndication transactions, provided that
the Borrower remains in compliance with the limitations under the Borrowing Base
and all other terms and conditions of this Agreement;
     (g) the granting of Liens permitted by Section 7.01;
     (h) Dispositions of accounts receivable or notes receivable (other than the
GIMSA Loan) in connection with the compromise, settlement or collection thereof
in the ordinary course of business;
     (i) assignments, leases and subleases entered into in the ordinary course
of business not constituting Dispositions of Collateral;
     (j) licenses or sublicenses of intellectual property in the ordinary course
of business;
     (k) Dispositions of cash in respect of Joint Ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, joint
venture parties set forth in the applicable joint venture agreement or similar
binding arrangement;
     (l) any surrender or waiver of contract rights or the settlement, release
or surrender of contract rights or other litigation claims in connection with
the settlement of disputes giving rise to such rights or claims, in each case in
the ordinary course of business;
     (m) Dispositions of assets not constituting Collateral or equity interests
in any Subsidiary Guarantor for fair market value and for aggregate
consideration equal to the greater of (i) $10,000,000 during the term hereof or
(ii) such higher amount as may be duly approved or consented to, as applicable,
by either the Borrower’s board of directors or the Administrative Agent;

-62-



--------------------------------------------------------------------------------



 



     (n) Dispositions of assets constituting Collateral for fair market value
and for aggregate consideration of less than $5,000,000 during the term of this
Agreement;
     (o) Dispositions of property pursuant to sale-leaseback transactions on
commercially reasonable terms under Section 7.03(e); provided, that the
aggregate amount of obligations of the Rail Services Business Subsidiaries
pursuant to sale-leaseback transactions entered into pursuant to this clause (o)
shall not exceed $12,500,000; and
     (p) Dispositions consented to by the Administrative Agent.
     7.06 Restricted Payments.
          Declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that, so long as
no Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
     (a) each Subsidiary may make Restricted Payments to the Borrower, the
Subsidiary Guarantors and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
     (b) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
     (c) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;
     (d) the Borrower may declare or pay Restricted Payments after the Closing
Date in an aggregate amount not to exceed the sum of (i) $35,000,000 plus
(ii) 50% of the cumulative Net Income (which shall not be less than $0) of the
Borrower and its Subsidiaries since August 31, 2006 minus (iii) all amounts
available to make Restricted Payments pursuant to this subsection (d) that have
been invested pursuant to Section 7.02(g) and 7.02(h);
     (e) the Borrower may make Restricted Payments for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
the Borrower held by any future, present or former employee, director or
consultant of the Borrower or any of the Subsidiaries pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement; provided, however, that the aggregate amount of Restricted
Payments made under this clause (e) shall not exceed in any calendar year of the
Borrower $3,000,000 (with unused amounts in any calendar year being carried over
to succeeding calendar years);
     (f) the Borrower or any Subsidiary other than a Rail Services Business
Subsidiary may make repurchases of Equity Interests deemed to occur upon
exercise of

-63-



--------------------------------------------------------------------------------



 



stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;
     (g) the Borrower may make any Restricted Payment made in connection with
the withholding of Equity Interests of the Borrower or other withholdings to
allow any future, present or former employee, director or consultant of the
Borrower or any Subsidiary to meet his or her tax withholding obligations that
arise in connection with an award pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement;
     (h) the Borrower may (i) issue non-cash rights to the extent distributed in
connection with any stockholder rights plan of the Borrower and (ii) purchase,
repurchase or otherwise acquire for value any non-cash rights distributed in
connection with any stockholder rights plan of the Borrower;
     (i) the Borrower and its Subsidiaries may pay cash in lieu of fractional
Equity Interests as consideration and make payments to dissenting stockholders
of a target required under applicable Law, in each case in connection with a
Permitted Acquisition or other acquisition by the Borrower or a Subsidiary
permitted hereunder;
     (j) the Borrower or any Subsidiary may (i) pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof,
(ii) receive or accept the return to the Borrower or any Restricted Subsidiary
of Equity Interests of the Borrower or any Subsidiary constituting a portion of
the purchase price consideration in settlement of indemnification claims and
(iii) make payments in the form of Equity Interests of the Borrower in
connection with the conversion of convertible Equity Interests permitted to be
issued hereunder, provided that, in connection with any such conversion, the
Borrower may make cash payments in lieu of fractional Equity Interests in
connection with any such conversion;
     (k) any Restricted Payment in exchange for, or out of the net cash proceeds
of, a substantially concurrent sale (other than to a Subsidiary) of, Equity
Interests of the Borrower (other than Disqualified Stock); and
     (l) the Borrower may declare or pay any Restricted Payments not prohibited
by the Senior Indenture or the Convertible Note Indenture (to the extent such
indentures are then in effect), in each case, to the extent such Restricted
Payments are duly authorized and approved by the Administrative Agent or the
board of directors of the applicable Loan Party that are disinterested
directors.
     7.07 Change in Nature of Business.
     (a) Engage in any material line of business substantially different from
those lines of business conducted by the Borrower and its Subsidiaries on the
date hereof or any business substantially related or incidental thereto.
     (b) Except for repair and refurbishment services conducted in the ordinary
course of business from time to time by Manufacturing Subsidiaries and any Rail

-64-



--------------------------------------------------------------------------------



 



Services Business engaged in by Joint Ventures permitted hereunder, engage in
the Rail Services Business, or conduct the Rail Services Business, other than
through the Rail Services Business Subsidiaries.
     7.08 Transactions with Affiliates.
          Enter into any transaction of any kind with any Affiliate of the
Borrower, whether or not such transaction is in the ordinary course of business,
except on fair and reasonable terms substantially as favorable to the Borrower
or such Subsidiary as would be obtainable by the Borrower or such Subsidiary at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate, other than (a) transactions contemplated or permitted by the Loan
Documents; (b) payment of customary directors’ fees and indemnities; (c) any
employment, consulting, service or termination agreement, or reasonable and
customary indemnification agreements, entered into by the Borrower or any
Subsidiary with directors, officers or employees of the Borrower or any of its
Subsidiaries and the payment of compensation to directors, officers and
employees of the Borrower or any of its Subsidiaries (including amounts paid
pursuant to employee benefit plans, employee stock option or similar plans), in
each case in the ordinary course of business, or (d) transactions undertaken in
the ordinary course of business between the Borrower or any Subsidiary and Ohio
Castings Company, LLC, a Delaware limited liability company.
     7.09 Burdensome Agreements.
          Enter into any Contractual Obligation (other than this Agreement or
any other Loan Document) that (a) limits the ability (i) of any Subsidiary
Guarantor to make Restricted Payments to the Borrower or any Subsidiary
Guarantor or to otherwise transfer property to the Borrower or any Subsidiary
Guarantor, (ii) of any Subsidiary Guarantor to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary Guarantor to create, incur,
assume or suffer to exist Liens on property of such Person to secure the
Obligations; or (b) requires the grant of a Lien to secure an obligation of such
Person, in each case other than any such Contractual Obligation (A) in existence
as of the date of this Agreement and set forth in Schedule 7.09 of the
Disclosure Letter, (B) arising under any agreement, contract or instrument
relating to Indebtedness permitted to be incurred under Sections 7.03(b),
7.03(i) or (l), (C) arising by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases and licenses and
other agreements entered into in the ordinary course of business,
(D) constituting customary subrogation waivers in Guarantees permitted under
this Agreement, (E) arising with respect to specific property not constituting
Collateral (other than equity interests in Gunderson Rail Services, the GIMSA
Loan or property that could become Eligible Property, Plant and Equipment)
encumbered to secure payment of particular Indebtedness permitted under
Section 7.03 or to be sold pursuant to an executed agreement with respect to a
Disposition permitted under Section 7.05, (F) in connection with cash or other
deposits imposed by customers of the Borrower or any Subsidiary under contracts
entered into in the ordinary course of business, (G) arising under arrangements
with any Governmental Authority imposed on any Foreign Subsidiary in connection
with government grants, financial aid, subsidies, tax holidays or other similar
benefits or economic incentives (so long as such restrictions apply only to the
assets of such Foreign Subsidiary), (H) constituting a negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under Section

-65-



--------------------------------------------------------------------------------



 



7.03(d) solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness and does not relate to any
Collateral or the equity interests in Gunderson Rail Services, the GIMSA Loan or
property that could become Eligible Property, Plant and Equipment, (I) arising
under the Golden West Agreements, (J) arising under any agreement for the
Disposition of a Subsidiary that restricts distributions by that Subsidiary (and
its subsidiaries) pending its Disposition, (K) arising under any Contractual
Obligation entered into, acquired or assumed in connection with any transaction
approved by the Borrower’s board of directors prior to the entry into or
acquisition or assumption of such Contractual Obligation, (L) arising under any
agreement, instrument or contract affecting property or Person at the time such
property or Person is acquired by the Borrower or any of its Subsidiaries, so
long as (x) such restriction relates solely to the property or Person so
acquired, (y) was not created in connection with or in anticipation of such
agreement and (z) such acquisition was duly approved by the Borrower’s board of
directors or (M) arising under any agreement entered into in connection with the
incurrence of Liens permitted by Section 7.01.
The Borrower and the Subsidiary Guarantors shall not renew or extend the
agreements set forth in Schedule 7.09 of the Disclosure Letter unless any
limitation on Restricted Payments shall have been terminated as part of such
renewal or extension; provided, that any such agreements evidencing any renewal
or extension of (i) the Existing Revolving Credit Facility or (ii) the
Greenbrier Leasing Facilities may contain limitations on Restricted Payments
that are no more burdensome than those contained in such agreements on the
Closing Date.
     7.10 Use of Proceeds.
          Use the proceeds of any Borrowing, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
     7.11 Capital Expenditures.
          Without either the approval of the Borrower’s board of directors or
the prior written consent of the Administrative Agent, make or become legally
obligated to make any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (excluding normal replacements and
maintenance which are properly charged to current operations), except for
capital expenditures in the ordinary course of business not exceeding
$50,000,000 in the aggregate in any fiscal year for the Borrower and its
Subsidiaries, and any such expenditures made for leasing assets.
     7.12 GIMSA Loan.
     Without the prior written consent of the Administrative Agent or approval
by the Borrower’s board of directors, amend, modify, waive, supplement or
otherwise change or enter into any forbearance from exercising any rights with
respect to the terms or provisions contained in the documentation for the GIMSA
Loan (other than to extend the maturity date of the GIMSA Loan), or refinance or
replace the GIMSA Loan.

-66-



--------------------------------------------------------------------------------



 



     7.13 Limitations on Certain Payments by GIMSA US.
     While the GIMSA Loan is outstanding (it being understood that the repayment
of the GIMSA Loan must be effected in accordance with clause (iv) below), the
Borrower will not take any action, or fail to take any action, and will direct
its designees on the Board of Directors of GIMSA US (in their capacities as
such) to take all actions within their lawful powers and consistent with their
fiduciary duties not to take or permit to be taken any action, the result of
which would be to pay or cause to be paid (whether at maturity or otherwise) the
GIMSA Loan or make any Restricted Payment by GIMSA US, provided, however, that
the following payments or transactions will not constitute a breach of this
covenant or any other provision of any of the Loan Documents: (i) the payment of
fees and distributions by GIMSA US to its members in accordance with its
Organization Documents as in effect on the Closing Date, (ii) payments for goods
and services sold or rendered to GIMSA US or GIMSA Mexico by the Borrower or any
of its Affiliates in the ordinary course of business on terms no less favorable
than would be received in a comparable arms’ length transaction with a third
party, (iii) payments of regularly scheduled interest due and payable on the
GIMSA Loan and (iv) payments of principal of the GIMSA Loan, in whole or in part
(whether at maturity or otherwise), but only if the Borrower and the
Administrative Agent have agreed in writing (each in its sole discretion) prior
to such repayment as to how the proceeds of such repayment will be used by the
Borrower.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default.
          The occurrence of any one or more of the following shall constitute an
Event of Default (each, an “Event of Default”):
          (a) Non-Payment. The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein any amount of principal of any Loan,
or (ii) within three days after the same becomes due, any interest on any Loan,
or any fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or
          (b) Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.01 (a) and (b),
Sections 6.02(a), (b), (f), (h), (i) and (j), 6.03, 6.10, 6.11, 6.12, 6.13,
6.14, 6.15 or 6.16 or Article VII, other than pursuant to Sections 7.02 and
7.03, or any Subsidiary Guarantor fails to perform or observe any term, covenant
or agreement contained in its Subsidiary Guaranty; or
          (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or
          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in

-67-



--------------------------------------------------------------------------------



 



connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
          (e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
          (f) Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries (other than an Immaterial Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
          (g) Inability to Pay Debts; Attachment. (i) The Borrower or any
Subsidiary (other than an Immaterial Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or
          (h) Judgments. There is entered against the Borrower or any Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding the

-68-



--------------------------------------------------------------------------------



 



Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage) or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
          (j) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
          (k) Payment on GIMSA Loan. Any payment of interest (other than any
regularly scheduled payment of interest) on or principal of the GIMSA Loan, in
whole or in part (whether at maturity or otherwise), shall be made at a time
when the Borrower and the Administrative Agent have not agreed in writing (each
in its sole discretion) prior to the making of such payment as to how the
proceeds of any such payment shall be used by the Borrower, and (x) such an
agreement is not entered into, (y) such payment is not rescinded and the GIMSA
Loan reinstated in respect of the amount of such payment or (z) the making of
such payment in violation of this clause (k) is not otherwise cured, in each
case pursuant to documentation and on terms acceptable to the Administrative
Agent in its sole discretion, within seven days following the date such payment
is made; or
          (l) Change of Control. There occurs any Change of Control.
     8.02 Remedies Upon Event of Default.
          If any Event of Default occurs and is continuing:
     (a) the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Holders, declare the Commitment of each Holder to make
Loans to be terminated, whereupon such Commitments shall be terminated; and
     (b) the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Holders, take any or all of the following actions:

-69-



--------------------------------------------------------------------------------



 



     (i) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
     (ii) exercise on behalf of itself and the Holders all rights and remedies
available to it and the Holders under the Loan Documents and applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower or any other Loan Party under the
Bankruptcy Code of the United States (or other applicable Debtor Relief Law),
the obligation of each Holder to make Loans shall automatically terminate and
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of either Administrative Agent or any Holder.
     8.03 Application of Funds.
          After the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable as set forth in
the proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied in the following order:
          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
          Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts payable to the Holders (including fees,
charges and disbursements of counsel to the respective Holders (including fees
and time charges for attorneys who may be employees of any Holder) and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
          Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and fees, premiums and scheduled
periodic payments, and any interest accrued thereon, ratably among the Holders
in proportion to the respective amounts described in this clause Third held by
them;
          Fourth, payment of that portion of the Obligations constituting unpaid
principal of the Loans; and
          Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

-70-



--------------------------------------------------------------------------------



 



ARTICLE IX
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority.
          Each of the Holders hereby irrevocably appoints WL Ross & Co. LLC to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Holders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.
     9.02 Rights As A Holder.
          Any Person serving as an Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Holder as any other Holder and may
exercise the same as though it were not an Administrative Agent and the term
“Holder” or “Holders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each Person serving as an Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not an Administrative Agent hereunder and without any duty to account therefor
to the Holders.
     9.03 Exculpatory Provisions.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Holders (or such
other number or percentage of the Holders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, or shall be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or

-71-



--------------------------------------------------------------------------------



 



obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Holders (or such
other number or percentage of the Holders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 10.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
not be deemed to have knowledge of any Default or Event of Default unless and
until written notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Holder.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance By Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Holder, unless the
Administrative Agent shall have received notice to the contrary from such Holder
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
     9.05 Delegation of Duties.
          The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and

-72-



--------------------------------------------------------------------------------



 



shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
     9.06 Resignation of Administrative Agent.
          The Administrative Agent may at any time give notice of its
resignation to the Holders and the Borrower. Upon receipt of any such notice of
resignation, the requisite Holders shall have the right, subject to the approval
of the Borrower (unless a Default or Event of Default has occurred and is
continuing, in which case such approval shall not be required), to appoint a
successor, which, in the case of a successor Administrative Agent, shall be an
entity regularly engaged in the provision of agency, servicing and/or
administration functions in the United States commercial loan market. Upon the
acceptance of a successor’s appointment as an Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and such retiring Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After a retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while such
retiring Administrative Agent was acting as an Administrative Agent.
     9.07 Non-Reliance on Administrative Agent and Other Holders.
          Each Holder acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Holder or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Holder also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Holder or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
     9.08 Administrative Agent May File Proofs of Claim.
          In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations
arising under the Loan

-73-



--------------------------------------------------------------------------------



 



Documents that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Holders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Holders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Holders
and the Administrative Agent under Sections 2.05 and 10.04) allowed in such
judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Holder to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Holders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Holder any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Holder or to authorize the Administrative Agent
to vote in respect of the claim of any Holder in any such proceeding.
     9.09 Collateral and Guaranty Matters.
          The Holders irrevocably authorize the Administrative Agent, at its
option and in its discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is transferred or to be
transferred as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document, (iii) in connection with any transaction
permitted under Section 7.03(l) or (iv) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Holders; and
     (b) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
          Upon request by the Administrative Agent at any time, the Required
Holders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty pursuant to this Section.

-74-



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc.
          No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Holders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that (i) notwithstanding the foregoing, any
provision of this Agreement or an other Loan Document may be waived in a writing
signed by the Person who has the benefit of such provision and (ii) no such
amendment, waiver or consent shall:
     (a) extend or increase the Commitment of any Holder (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Holder;
     (b) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Holders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Holder directly affected thereby;
     (c) reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (ii) of the second proviso to this Section) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Holder directly affected thereby; provided, however,
that only the consent of the Required Holders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;
     (d) change Section 2.10 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Holder;
     (e) change any provision of this Section or the definition of “Required
Holders”, or change any provision of this Section without the written consent of
each Holder directly affected thereby;
     (f) except in connection with a transaction permitted under Sections 7.04
and 7.05, release all or substantially all of the value of the Subsidiary
Guaranty without the written consent of each Holder;
     (g) release all or substantially all of the Collateral in any transaction
or series of related transactions without the written consent of each Holder; or

-75-



--------------------------------------------------------------------------------



 



     (h) without the consent of the Required Holders, waive any Default for
purposes of Section 4.01 with respect to any Borrowing or amend or change any
provision of this Section 10.01(h);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Holders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Holder shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Holder may not
be increased or extended without the consent of such Holder.
     10.02 Notices; Effectiveness; Electronic Communication.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
          (i) if to the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and
          (ii) if to any other Holder, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Holders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Holder pursuant to Article II if such Holder has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

-76-



--------------------------------------------------------------------------------



 



          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Internet. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Holder or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Holder or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
          (d) Change of Address, Etc. The Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Holder may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Holder agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Holder.
          (e) Reliance by Administrative Agent and Holders. The Administrative
Agent and the Holders shall be entitled to rely and act upon any notices
(including telephonic Notices) given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Holder and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies.
          No failure by any Holder or the Administrative Agent to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a

-77-



--------------------------------------------------------------------------------



 



waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.
     10.04 Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Holder (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Holder), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent or any Holder, in connection with the enforcement, defense
or protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section and (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
          (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Holder, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by or on
behalf of the Borrower or any other Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby (including the pledge of Collateral contemplated by the Loan
Documents and any claim or assertion that the transactions contemplated by the
Loan Documents constitute a violation of applicable Law by any Loan Party or
give rise to a right or a claim of any third party under any instrument or
contract by which the Borrower or any of its Subsidiaries is bound) or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall

-78-



--------------------------------------------------------------------------------



 



not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
          (c) Reimbursement by Holders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Holder
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Holder’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent). The obligations of the Holders
under this subsection (c) are subject to the provisions of Section 2.09(e).
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, neither the Borrower nor any Holder shall assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Holder, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     10.05 Payments Set Aside.
          To the extent that any payment by or on behalf of the Borrower is made
to the Administrative Agent or any Holder, or the Administrative Agent or any
Holder exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Holder in

-79-



--------------------------------------------------------------------------------



 



its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Holder severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in Dollars. The obligations of the
Holders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
          (a) Successors and Assigns Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder or thereunder without the prior
written consent of the Administrative Agent and each Holder and no Holder may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, by way of participation in accordance with the provisions of subsection
(e) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (g) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (e) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Holders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
          (b) Assignments by Holders. Any Holder may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment (other than an assignment to an Approved Fund) shall require the
written consent of the Borrower (such consent not to be unreasonably withheld)
and the Administrative Agent; provided, that the consent of the Borrower shall
not be required if an Event of Default is in existence; provided further that in
no event may any Holder assign any of its rights and obligations under this
Agreement or the other Loan Documents to any Person which is primarily engaged
in the business of building, leasing, repair and refurbishment of freight
railcars or component parts thereof or the provision of railcar management
services.
          (i) Minimum Amounts. The aggregate amount of the Commitment (which for
this purpose included Loans outstanding thereunder) or, if the Commitment is not
then in effect, the outstanding principal balance of the Loans of the assigning
Holder subject to such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if a “Trade Date” is specified in the Assignment and Assumption, such
Trade Date, shall be not less

-80-



--------------------------------------------------------------------------------



 



than $5,000,000 unless the Administrative Agent, and so long as no Event of
Default is in existence, the Borrower otherwise consents.
          (ii) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Holder, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          (iii) No Assignment to Borrower. No such assignment shall be made to
the Borrower or the Borrower’s Affiliates or Subsidiaries.
          (iv) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Holder under this
Agreement, and the assigning Holder thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Holder’s rights and obligations under
this Agreement, such Holder shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Holder. Any assignment or transfer by a Holder of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Holder of a participation in such rights and obligations in accordance with
subsection (e) of this Section.
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Holders, and the Commitments of, and principal amounts of the
Loans owing to, each such Holder pursuant to the terms hereof from time to time
(each a “Register”). The entries in the Register shall be conclusive in the
absence of manifest error, and the Borrower, the Administrative Agent and the
Holders shall treat each Person whose name is recorded in such Register pursuant
to the terms hereof as a Holder hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Any assignments of any Loan whether or
not evidenced by a Note shall be effective only upon appropriate entry with
respect thereto being made in the Registry (and each Note, if any, shall
expressly provide therefor). Each Register shall be available for inspection by
the Borrower and any Holder at any reasonable time and from time to time upon
reasonable prior notice.

-81-



--------------------------------------------------------------------------------



 



          (d) Recordation. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section. Any assignment or transfer by a Holder of rights or obligations under
this Agreement that does not comply with the requirements of this Section shall
be treated for purposes of this Agreement as a sale by such Holder of a
participation in such rights and obligations in accordance with
Section 10.06(e).
          (e) Participations. Any Holder may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than to the Borrower or any Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Holder’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Holder’s
obligations under this Agreement shall remain unchanged, (ii) such Holder shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Holders shall continue to deal solely and directly with such Holder in
connection with such Holder’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Holder sells such a participation
shall provide that such Holder shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Holder will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (f) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Holder and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Holder, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Holder.
          (f) Limitation upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Holder would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Holder if it were a Holder shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Holder. Each Holder shall, acting for this purpose as an agent of Borrower,
maintain at one of its offices a register for the recordation of the names and
addresses of its Participants, and the amount and terms of its participations;
provided that no Holder shall be required to disclose or share the information
contained in such register with Borrower or any other Person, except as required
by applicable Legal Requirements (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Holder shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
          (g) Certain Pledges. Any Holder may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Holder,
including any pledge or assignment to secure

-82-



--------------------------------------------------------------------------------



 



obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Holder from any of its obligations hereunder or
substitute any such pledgee or assignee for such Holder as a party hereto.
          (h) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     10.07 Treatment of Certain Information; Confidentiality.
          Each of the Administrative Agent and the Holders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or, (g) with the consent of the Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Holder or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower.
          For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Holder on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary, and
(ii) all information of a third party disclosed by the Borrower or any
Subsidiary on a confidential basis. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
          Each of the Administrative Agent and the Holders acknowledges that
(a) the Information may include material non-public information concerning the
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of

-83-



--------------------------------------------------------------------------------



 



material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
     10.08 Right of Setoff.
          If an Event of Default shall have occurred and be continuing, each
Holder and each Holder’s Affiliates (other than the Borrower’s or any of its
Subsidiaries) is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Holder or any such Affiliate to or
for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Holder, irrespective of whether or not such
Holder shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Holder different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Holder and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Holder or
its Affiliates may have. Each Holder agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
     10.09 Interest Rate Limitation.
          Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Holder shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged or received by the Administrative Agent or a Holder
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness.
          This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents and the Warrant Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Article IV, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the

-84-



--------------------------------------------------------------------------------



 



signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     10.11 Original Issue Discount.
     Each Note, whether issued under this Agreement on the Closing Date or at
anytime thereafter, shall bear the following legend:
“FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT. THE
BORROWER AGREES TO PROVIDE PROMPTLY TO THE LENDER, UPON WRITTEN REQUEST, THE
ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE, AND YIELD TO
MATURITY. ANY SUCH WRITTEN REQUEST SHOULD BE SENT TO THE BORROWER AT THE
FOLLOWING ADDRESS: THE GREENBRIER COMPANIES, INC., ONE CENTERPOINTE DRIVE, SUITE
200, LAKE OSWEGO, OR 97035, ATTENTION: LORIE LEESON, PHONE NUMBER: 503.684.7000,
FACSIMILE NUMBER: 503.684.7553.”
     10.12 Survival of Representations and Warranties.
          All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Holder, regardless of any
investigation made by the Administrative Agent or any Holder or on their behalf
and notwithstanding that the Administrative Agent or any Holder may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.
     10.13 Severability.
          If any provision of this Agreement or the other Loan Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

-85-



--------------------------------------------------------------------------------



 



     10.14 Replacement of Holders.
          If (a) any Holder requests compensation under Section 3.04, (b) the
Borrower is required to pay any additional amount to any Holder or any
Governmental Authority for the account of any Holder pursuant to Section 3.01,
(c) a Holder (a “Non-Consenting Holder”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Loan Document that has been
approved by the Required Holders as provided in Section 10.01 but requires
unanimous consent of all Holders or all Holders directly affected thereby (as
applicable) or (d) any Holder is a Defaulting Holder, then the Borrower may, at
its sole expense and effort, upon notice to such Holder and the Administrative
Agent, require such Holder to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Holder, if a Holder accepts such
assignment), provided that:
          (i) the Administrative Agent shall have received the assignment fee
specified in Section 10.06(b);
          (ii) such Holder shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
          (iv) such assignment does not conflict with applicable Laws; and
          (v) in the case of any such assignment resulting from a Non-Consenting
Holder’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Holder to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Holder and the mandatory assignment of
such Non-Consenting Holder’s Commitments and outstanding Loans pursuant to this
Section shall nevertheless be effective without the execution by such
Non-Consenting Holder of an Assignment and Assumption.
          A Holder shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Holder or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

-86-



--------------------------------------------------------------------------------



 



     10.15 GOVERNING LAW; JURISDICTION; ETC.
          (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH LENDER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (c) WAIVER OF VENUE. THE BORROWER AND EACH LENDER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

-87-



--------------------------------------------------------------------------------



 



     10.16 WAIVER OF JURY TRIAL.
          EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.17 USA Patriot Act Notice.
          Each Holder that is subject to the Act (as hereinafter defined) and
each Administrative Agent (for itself and not on behalf of any Holder) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Holder or such Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.
     10.18 No Advisory or Fiduciary Responsibility.
          In connection with all aspects of each transaction contemplated
hereby, the Borrower acknowledges and agrees, on behalf of itself and the other
Loan Parties, that: (a) the credit facilities provided for hereunder (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, on
the other hand, and each of the Loan Parties is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (b) in connection
with the process leading to such transaction, the Administrative Agent is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (c) the Administrative Agent has not assumed and
will not assume an advisory, agency or fiduciary responsibility in favor of any
Loan Party with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent has advised or is currently advising the Borrower or
any of its Affiliates on other matters) and the Administrative Agent has no
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (d)

-88-



--------------------------------------------------------------------------------



 



the Administrative Agent may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
the Administrative Agent has no obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (e) the
Administrative Agent has not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each Loan Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each Loan Party hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
with respect to any breach or alleged breach of agency or fiduciary duty.
     10.19 Acknowledgments.
          (a) Neither the Administrative Agent nor the Holders have any
fiduciary relationship with or duty to the Borrower or any other Loan Party
arising out of or in connection with this Agreement or any other Loan Document
and the Borrower recognizes, acknowledges and agrees that the relationship
created between the Administrative Agent and the Holders and the Borrower by the
making of the Loans and the execution, delivery and performance of the Loan
Documents is solely and exclusively that of debtor/borrower and secured
creditor/lender. Nothing in the Loan Documents shall be construed to create or
give rise to (i) any other relationship other than that of debtor/borrower and
secured creditor/lender, separate and apart from any relationship among the
shareholders of the Borrower or among members of the Board of Directors of the
Borrower and/or any other relationship between any Person or its Affiliates
serving as Administrative Agent or a Holder hereunder and the Borrower created
and governed by any Organizational Document or pursuant to applicable Law or
otherwise, or (ii) any rights, duties or obligations of the Administrative Agent
or any Holder to the Borrower of any kind or nature, except as expressly set
forth in the Loan Documents with respect to the Loans and the Commitments.
          (b) The Borrower agrees not to make any claims or counterclaims of any
kind or nature whatsoever against the Administrative Agent or any Holder or
raise any defenses or offset with respect to the Administrative Agent or any
Holder or its enforcement of the Loan Documents that in any way assert or are
based upon the contention that the relationship between the Administrative Agent
or such Holder and the Borrower is anything other than that of an unaffiliated
borrower and third party lender. Borrower agrees never to institute or cause to
be instituted or continue prosecution of any suit or form of action or
proceeding against the Administrative Agent or any Holder in contravention of
the foregoing.

-89-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

            THE GREENBRIER COMPANIES, INC.,
an Oregon corporation
      By:   /s/ Mark J. Rittenbaum       Name:   Mark J. Rittenbaum      
Title:   Executive Vice President,
Treasurer and Chief Financial Officer    

The Greenbrier Companies, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



            WL ROSS & CO. LLC,
as Administrative Agent
      By:   /s/ Michael J. Gibbons       Name:   Michael J. Gibbons      
Title:   Chief Financial Officer    

            WLR RECOVERY FUND IV, L.P.,
as a Holder
      By:   WLR Recovery Associates IV, LLC,
its General Partner             By:   WL Ross Group, L.P.,
its Managing Member           By:   EI Vedo, LLC,
its General Partner       By:   /s/ Michael J. Gibbons       Name:   Michael J.
Gibbons       Title:   Manager    

            WLR IV PARALLEL ESC, L.P.,
as a Holder
      By:   WLR Recovery Associates IV LLC,
its Attorney-in-fact             By:   WL Ross Group, L.P.,
its Managing Member           By:   EI Vedado, LLC,
its General Partner           By:   /s/ Michael J. Gibbons       Name:   Michael
J. Gibbons       Title:   Manager    

The Greenbrier Companies, Inc. Credit Agreement

 